Case:20-01947-jwb Doc #:447-1 Filed: 03/16/2021 Page 1 of 28

EXHIBIT A

June 2020 Invoice
Case:20-01947-jwb Doc #:447-1 Filed: 03/16/2021 Page 2 of 28

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com

INVOICE

BILL TO

Barfly Ventures, LLC

35 Oakes St SW Ste 400
Grand Rapids, MI 49503
United States

SHIP TO

Barfly Ventures, LLC

35 Oakes St SW Ste 400
Grand Rapids, MI 49503
United States

   
      

ROCK CREEK

8 Py terete
~ ADVISORS.

INVOICE # 1144
DATE 07/22/2020
DUE DATE 07/22/2020
TERMS Due on receipt

 

ACTIVITY DESCRIPTION

Financial Jim Gansman
Advisory

Services

Financial
Advisory
Services

Financial
Advisory
Services

Financial
Advisory
Services
Financial
Advisory
Services
Financial
Advisory
Services

Paul Neitzel

Brian Ayers

Chris Peirce

Lindsey Neitzel

Heidi Lipton

OTY RATE AMOUNT
36.30 575.00 20,872.50
128.10 525.00 67,252.50
44.10 475.00 20,947.50
104.40 375.00 39,150.00
2.20 300.00 660.00
0.40 375.00 150.00

$149,032.50
Case:20-01947-jwb Doc #:447-1

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb

Project Category Summary

Filed: 03/16/2021 Page 3 of 28

 

 

 

Hours Amount

Attendance at Hearings 1.2 $ 650.00
Business Operations 60.3 31,187.50
Case Administration 59.0 28,040.00
Fee Application 0.4 150.00
Meetings - Other 26.6 12,575.00
Meetings - with Counsel 9.6 4,725.00
Meetings - with Debtor 43.2 20,515.00
Business Analysis 115.2 51,190.00

Total 315.5 $ 149,032.50

 

Blended Hourly Rate

$ 472.37

 
Case:20-01947-jwb Doc #:447-1 Filed: 03/16/2021 Page 4 of 28

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)

Case #: 20-01947-jwb
Project Category by Person Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Attendance at Court Hearings and Review of Pleadings
Chris Peirce cP 0.2 $ 375.00 $ 75.00
Jim Gansman JG 1.0 575.00 575.00
Sub-Total 1.2 $ 650.00
Business Operations
Brian Ayers BA 91 $§ 475.00 S$ 4,322.50
Chris Peirce cP 2.3 375.00 862.50
Jim Gansman JG 6.6 575.00 3,795.00
Paul Neitzel PN 42.3 525.00 22,207.50
Sub-Total 60.3 $ 31,187.50
Case Administration
Brian Ayers BA 6.8 5S 475.00 S$ 3,230.00
Chris Peirce cp 15.2 375.00 5,700.00
Jim Gansman IG 3.6 575.00 2,070.00
Paul Neitzel PN 31.2 525.00 16,380.00
Lindsey Neitzel LN 2.2 300.00 660.00
Sub-Total 59.0 $ 28,040.00
Fee Application
Heidi Lipton HL 04 S$ 375.00 $ 150.00
Sub-Total 0.4 $ 150.00
Meetings - Other
Brian Ayers BA 44 S$ 475.00 $ 2,090.00
Chris Peirce cP 9.2 375.00 3,450.00
Jim Gansman IG 4.2 575.00 2,415.00
Paul Neitzel PN 8.8 525.00 4,620.00
Sub-Total 26.6 $ 12,575.00
Meetings - with Counsel
Brian Ayers BA 49 S$ 475.00 S$ 2,327.50
Chris Peirce cp 0.8 375.00 300.00
Jim Gansman IG 1.0 575.00 575.00
Paul Neitzel PN 2.9 525.00 1,522.50
Sub-Total 9.6 $ 4,725.00
Meetings - with Debtor
Brian Ayers BA 14.4 § 475.00 S$ 6,840.00
Chris Peirce cP 10.7 375.00 4,012.50
Jim Gansman JG 3.2 575.00 1,840.00
Paul Neitzel PN 14.9 525.00 7,822.50
Sub-Total 43.2 $ 20,515.00
Business Analysis
Brian Ayers BA 45 § 475.00 $ 2,137.50
Chris Peirce cp 66.0 375.00 24,750.00
Jim Gansman JG 16.7 575.00 9,602.50
Paul Neitzel PN 28.0 525.00 14,700.00
Sub-Total 115.2 $ 51,190.00
Total 315.5 $ 149,032.50

 

 
03/16/2021 Page 5 of 28

20-01947-jwb Doc #:447-1 Filed

Case

 

‘sdays }xau pue pandas ‘yoVvd

yz JOT

 

 

OS°CEE 00°SLY L£0 ‘SAE G)EOS ‘SJesIH19 84 suOedUNUWOD JOpUaA pue Buy as JOIqag YUM {ed 403Gaq YUM - sduljaan og siahy UeLg 070Z/E/9
00°S6 OO SLY 70 ssaooid SUNRfD a4 faZaN [Ned YUM 1je> JBUIO - ssuljyoa va suahy ueug 0702/£/9
OS°L9E 00°SZS L'0 {eo dn-moyjoy Suisuey yseq suoijeiedg sseuisng == Nd J8ZUAN (Ned 0720Z/E/9
OSS 00°SZS TO Uolssnosip puojpuey Zujsuey yse3 suonesadg ssauisng = Nd J8ZUAN Neg 0707Z/E/9
00°SOT 00°S¢S z0 MN 724 [ed (X14 Jeg) Pyojpuel soquy UUY suoneledg sseuisng = Nd JeZHON [Neg OZOZ/E/9
IW
OO'STT 00'SZS ZO @pisino spsojpue] M sunenosau SulpseBai y1 0) asuodsai pue 7 pan wo pewy suoneiadg ssauisng or uewsuey wit 0Z0Z/€/9
SULI3] PAeMIO}
OO'STE 00°Szs 90 -08 :aJ (eBula9} JapuUal/joyuag jf1g) SID pue (UMeYs/paN) Ajjueg YUM [1eD suoljeiadg ssauisng = Nd {PZUEN Ned OZ0Z/E/9
0O°SOT 00°SzS c0 JOyUgag [flg Jadeuew Wpa|sd S45 YUM [Jed suoneiadg ssauisng = Nd J8ZU198N Neg 0Z07/E/9
OS 2@LT OO'SLS £0 JPSUNOD Ala] M {jd siy pue $45 suipueza. sean] uyor /M eD suoneiado ssouisng or URLUSURS WIL 07z02/€/9
OO sSTt OO'SLS co uejd UOLPIIUNWIWOD JOUPosD 34 UBLg pue (ned M {fed pue sjiewg suojesedo ssouisng Of uewsues wif 0702/¢/9
00°SOT 00°S¢éS ZO ued UoleotUNWWOD JOUpas a4 UeLg puke WIT M jjed pue sey suofeiadg ssauisng = Nd J9ZHAN [Ned 0Z07/E/9
00°S6 0O'SLF ZO uejd UONPSIUNWLUO0S JOYPaiD ined pue Wp M yea pue syewy suoneiado ssouisng vg ssahy uelig 0702/E/9
00°SOT 00'S¢S ZO sjeayeu MAIAJAIU! JOIGap jelyu! ysanba. pue aynquysig uoressiullupy ase Nd J8ZU9N [Ned Q70Z/E/9
00°SOT 00°S7S Z0 Jeqod suiejo pue uoeUWOjU! aUjUO YUM UOISsNosig UOnesysiuilupy ese Nd JAZHAN [Ned OZ0Z/E/9
OS'S 00°SZS TO juade swile[9/U01}99}}09 sue] sau (pysjnyIed) [Jasoy UOser YUM |]ED UORRISIUILPY ase) Nd J®ZUAN [Ned 0Z0Z/E/9
00°SOT 00°SzS rat) ays juage wel :ad (Dy) suBAy UeLg YUM [18D JaYIO - SBUIBBAL Nd [8ZHEN [Ned OZ0Z/E/9
as’Ze OO'SLE TO suulefo (6)(q)€0S Suipuedai suaAy ueiig YUM [ed UORPIYSIUIUpY eased dD 924l3g SYD 0707/E/9
os Ly 00'SLy TO sue (6)(Q)E0s Suipsedas siiyd ym ed uonessiuiupy asea yg saahy ue 070Z/E/9
OS 7LP 00°S7S 60 aged Sulpuel JoWpasd Uo OM uonelysiullupy ase) Nd JAZUAN (Ned OZ07Z/E/9
os’z7s oo'Sszs ime) (umeys) suonesadg pue (Ua) YH YUM MalALaAO [Jed JOpUaA Joyqag YM - s8uBe~! = Nd J8ZHAN [Ned 0Z07/E/9
00°SOT 00'ScS c0 SPD JOPUDA 294 suoijeiadQ pue (utaay) SOlI9e4 YUM [ep 403q49q YUM - Ssuljaayy Nd fPZHON jned 0702/E/9
sj} JOpUaA
OS LST 00°Sz@s £0 ‘34 (faqy) LI pue (umeys) suoHesado ‘(asluaq) ajqeAed syunozze YM yeD = tOYqa YUM-sBuneeW Nd J8ZH9N [Ned 020Z/E/9
og'zs oO'SZS TO SUOHEIUNWWOS JOPUSA :34 4g WOd} aS1Uaq pure jaqy YPM {jeD 40}3q9q YUM - ssulaaw Nd feZHON jNed 0702/€/9
OO'STE 00°SZs 90 (4a) yUO}g UMeUS YUM S}9eIUOD JOpUAA JO MAIAIaAQ suoneiedg ssauisng == Nd J8ZHPEN [Neg 0Z0Z/€/9
OG LZ9E 00°SzS LO UO!EIIUNWILUOD JOPUSA SSNSSIP OF diyssapeay Auedwos YUM [kD suonjesado ssouisng Nd [SZON [Ned 0702/£/9
05°292 O0°SZE Lo SUOHEUNLULWOD JOpUadA Buipsedas Auedwio2 4g YM []eD suonjesiado ssauisng = qd) 324184 SYD 0Z0Z/E/9
OS Z8T 0O°SLE s'0 Suljoaw MalAal MO}) YSed 410} uonesedaid Ul MO}j YSeD Apjaam MdtAsy sisAjeuy ssouisng d> BIA SUYD 0z07/¢/9
00'SZ 00°SZE ZO YosuaH Megoy pue Jalyineg Wi) YYM [|29 MOY yseD Joiqag YUM-sBunsaW 9 aad SUYD 0Z0Z/E/9
OS’ LE 00'SZE TO uonerjdde aaj ssnosip 0} sjietua JO MaIAaY uonesyddy aaj =H uoyd!] IPIPBH 610Z/L/9
qunowy
oiaema 37ey a1geijig sanoH uondiosag Aso8aje9 afloig jeuoissajoig ajeq

 

qMl-26 10-02 *# aseD

(spidey pues5) ueSiysiyy jo 1919S1Gg Usays|ayy

TI ‘saunjqua, Ayieg
03/16/2021 Page 6 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vCjOT

 

 

 

 

OS LST 00°SZS £0 uolijed-jsod BuldIOAU! $49 suoneiado ssauisng = Nd JOZHON [Neg 0Z0Z/P/9
00'SOT 00°Szs ZO aged Suipuey 10}1/p319 0} UO!EWUOJU LUIe{D Jo joo JOUpPais ppy suonesadg ssauisng Nd [9ZUON [Ned OZ0Z/r/9
00°Sot 00'szs Z0 JOpUadA JOssaiduio3 jo yuawAed :a4 suaAy UeLg pue (UIAay/UMeYS) JG YM SI]eD JaSUNOD YUM - SBuljaa~y Nd [PZUON [Ned 0Z0Z/t/9
OO'STE 00°Szs 90 offqUue Jaw ye pued yipes> Auedwod +a, siaAy uleig YY [Jeo auOYd puUe spew suoijejadg ssauisng = Nd [8ZUAN [Ned 0Z0Z/P/9
0S°7S 00'Sszs TO suondo juawAed $45 ssnosip 0} (asiuad) dv 44 HeD suonesadg sseuisng = Nd [8ZH8N [Ned 0Z07/P/9
Malia] J0}qGaq |elWu :a1 suonsanb
0S'79Z 00'szs s'0 aajsni| 0} puasas 0} (TNA) jasuUNOD {e8a] WOJ, SUOIIsaNb Jamsue pue Yoseasay UOH}eIISIUIWIPY ase =—-Nd OZHEN [Ned 0ZOZ/b/9
OS LST o0o'Szs €0 aged Suipuey 103/pas9 pue Jaquunu aseo a4 suaAy UBLg YUM UOIssnosiq uoljessIuIWpY ase) «Nd [PZUEN [Ned 0Z0Z/r/9
00°0TZ oo'szs vo aUSGaM UO!NeWIOJU! UO Sayep jedIWD pue sayiy Buipeoy uOes{siullupy ase) Nd J8ZH9EN [Ned 07Z0Z/r/9
OS'Z7LP o0'szs 60 UO!}EWOJUl j249UaT Pue SiOYPsI9 JO} aBed Bulpuel UO YOM uonesjsiuiwpy ase) «Nd JOZUAN [Ned OZ0Z/¥/9
OS'LE 00'SLE TO Auedwoo woody eyep Aqyiqel| p4eo 113 palepdn jsanbay uoljesjsiuitupy ased dD a2diad SUYD 0Z0Z/17/9
OS 7HT 00°SLb £0 suoijow Aep ysij pue yaxI0p Malnay uoljejjsiuiwpy ase) = Wg saady ueLg 0720Z/t/9
Os zvT 00°S/7 £0 ined /M UOlssnosip aysqam sue pue aysqam JoUpel) uoneysiuiWpy ese) = vq siahy UeLg 0207/b/9
00°SOT 00°SZS 70 BI1ad SUYD YUM JEUIOJ $/9 JM-ET MalAay sisAjeuy ssauisng = Nd J8ZUAN (Ned O7Z0Z/r/9
wesgoid
00°SOT 00°SzS c0 Pied gap 40 Upasd Yue jediwuaYD :aJ (491YINeD wip) Jg YUM jews pue |/e> suoneiadg ssauisng = Nd [9ZHEN [Ned 070Z/7/9
00°SOT 00'szs z'0 (0a) sde aun pay pue (umes) 4g YUM [12D suoljeiadQ ssauisng = Nd {8ZUEN [Ned 0Z0Z//9
Sy2aYd JO, papsau
00°SOT 00°S7S Z'0 sdwiejs :a4 byspnysed pue (Ally ‘wy ‘asiuaq) Ajjieg YM aoUapuodsaiio? lew suoneiadgo ssauisng Nd J8ZUAN [Ned 0Z0Z/t/9
OS°L9E 00°S@S Z£0 WES} DY YUM [Jed MO] YseD 4g 40399q YUM - ssunaay) Nd [@ZHEN [Ned 070Z/t/9
OGLE OO'SLE To 1122 Moy ysed Auedwod s,Aepo) wiolj SajoU YM MOjjyses ajyepdy suonjeiado ssauisng = qd) a2ilad SYD OZO0Z//9
was OO'SLE To asuaaly ionby Alp sesuey Suipsegas spewa MalAay suonesadg ssauisng = qd) a2lad SYD OZOZ/b/9
UWINGJaUIM Ual|y
00°SL oo'sze Z'0 pue ‘sesapjeg |aqy ‘yuo|g UMeUs Wo.) sayepdn uoljed}UNWIWOD JOpUaA MalAaY suoijeiadgo ssauisng = d) 3I418d SYD 070Z/t/9
awies a4 jasunod
sjlewia ‘spied azeaioe 0] ajiyuedsaU 40} pasinbas syuaunoop pue Aejs 9QeWOINE
00°S8Z 00°SLY 90 SSNISIP ‘J4O-INYS 349M JeYY SPsed Yp|sd a4 yueg ayUe Day] YUM spew pue [yeD suonesadg ssauisng §=9yg suaAy ueLg 0Z0Z/t/9
COS OO'SZE ZO JSEIBIO} MOLJ YSEI OF} SUOISIADL paysaggns SSNISIP OF JOZHON [Ned YUM je} sisApeuy ssouisng dD 418g SUYD 0202/r/9
09°792 00°SLE £0 uopoysey] pue J9aI9 YIOY ‘AUedWO YIM []e9 JseII10) MO}y YSeI APpaaM Jo}QaqQ YUM-sBuneay) = dd a24l8d SUYD 0707/b/9
00°S6 00'SZb ZO MO} YSE9 34 SI4lad SUYD pue Jay Ned Wi YUM |jeD Joga YuM-ssujzey) = va suaAy uelig 0702/€/9
junowy
ageing ayey sqeiyig sano uoijdi2sagq Aio3aye> ya!lo1g JeuOIssajoid ajyeg

QMl-Z610-0Z :# ase)
(spidey puesp) uesiyotw jo yLASIq Wasa
ITI ‘saanquay Ayieg
03/16/2021 Page 7 of 28

20-01947-jwb Doc #:447-1 Filed

Case

VCJOE

 

 

 

 

0s°7S 00°SZS TO quawAed adueJNsul {NH 24 yUoTg UMeYs YUM {ED suonesadg ssauisng = Nd JaZUAN [Ned 0Z0z/S/9
00°SOT 00'Szs Z'0 uelig pue wif YM jje9 (sopuaA) seap; Ua—a195 4910 - SBujyyayAl Nd [8ZUEN Ned 0Z0Z/S/9
00°S6 00°SLy Z'0 ined pue wif YUM feo (4OpUaA) seapy Ua2II¢ JYIO-sBunV2A vg suaAy uetg 0707/S/9
OO'STT 00°SZ¢ 70 ined pue uelig YUM }]e9 (JOpuaA) seapj UdaI9¢ JayIO-sdunse~ oor uewsuey wif 0702/5/9
OG'L9E 00°Szs Lo UOeIIUNUULUOD }paJo :e4 (UMeYS Pue PAN) 49 YIM Hed 401gaq YUM -ssula@a~) Nd [9ZHEN [Ned OZ0Z/S/9
00'0TZ 00°SzS$ v0 wuif “uelug (Seon] UYOr) FYsjNYyeg YUM UOISSNIsip UOHOY) = jaSUNOD YUM -SBuBaAL Nd {8ZUAN IN@d 0Z0Z/S/9
00°0TZ 00°Szs v'0 ‘aded Buipuey 101/pai9 0} OW puke J3}1a] Jopuan ppy uonedsiuiupy ase) Nd {8ZUEN [Ned 0Z0Z/S/9
OO'SOT 00°S¢S 70 SPUN} ddd jo uoljegaigas Pue JesiWeays Je spUNODDe yueg Mou od Wf /M yeD suoijesadg ssaquisng Nd feZHAN [Ned 0702/S/9
00°SZS 00°Szs OT ad1snil SN YUM ed uofedsiulupy asey Nd J8ZHAN INed 0707/S/9
PENM
00°SZZ OO°SZE 90 0} puss pue Sassoippe Peau yy SAOPP|lD JOJ UOT eUWOsUl eR UO Yessy uOonesysiullupy ase) dd @4l8q SLY 07z02/s/9
OS Le OO'SLE TO Auedwo9 Wij} a]Npsyss Auiqey pieo ys poyepdn BUNID BUUeZOY Puas uoleujsiullupy ese) dD Bd1led SLY 0702/S/9
0O';OTZ 0o'sSzsS ra saauejeq uonjed-aid 13d (wit) Ajqaeg YUM MalAad yse> sucijesado ssouisng Nd JOeZHON pned 0702/¢/9
os'zs 00°SzS To *syunodse jo asn pue saouejeq ysed cad Janey Wit UUM yey suoijeiado ssouisng Nd JOZYON pned 0702/S/9
pn
00°0S9 oO'OGE CZ SEU PUR SIPS [EIDOS BADIA O1 OH pue Appepo3s Ppojjed - syIsqamM UO AOA uoleljsiullupy ase N1 JEZUION Aaspury 0702/9/9
OS 287 00°SZS s‘0 HEI LS JO MO}JO} PUe SsOpUBA Jed1]119 Sulpsedai uelg pue [neg ‘UYyor /M {ed JayIQ-ssuijaaq OF uetusuey wif 0707/S/9
OO'STT 00°S/S Z0 SPUN} ddd JO UONedaJgas pue jediways ye sjunosoe Yue Mau ai [ned /M [12D suoljesadg ssauisng or uewsuey wif 020Z/S/9
OSLTS 00'SZS 60 suojjow Aep js.ij 0} suoljoa{qo Bulpsesas aaysnay SA YUM {1eD uonessiulupy ase) Of uewusued wif 0702/S/9
OO’STT 00'SéS ZO auljauiy UOpajse|] pue AZajesjs a1 sen] UYOr /M [fed sisAjeuy ssauisng Or uewsues Wit 0Z70Z/7/9
00°O0EZ 00°SLS ro asioy SuDyeys Sulaq ssnosip 0} woojg ueYeUOs pue fF) M [JED Pucdas siskjeuy ssauisng or UueUISURd WI 07Z0Z/¥/9
OS'7ZLT 00°S/S £0 asioy Supers jeuajod a1 woojg ueyyeUOs wo. s]jeo pue sew siskjeuy ssouisng or uewsuey Wit 0702/t7/9
OSL 00'SLY TO ddd $0 aseyoind pue anssi ajjuedialu a4 J0}Gaq YUM UOISSNISIG Joygad YUM-s8upsey~) yg say uelig 070Z/t/9
OS'ZEE 00°SL¥ L0 yaas9 oY pue g[ “IOIGeq YUM Matas MOY Ysed 94 |[eD Jojqeq YUM -sBuiaay) =v suady uelg 0707/b/9
00°S6 00'SL z'0 ANSS! PUld YWPa|sd a} UEDA] Pu SUOFIOd BANM YUM IED = jasuNoD YUM-ssuNsaIW Va siady ueLg 0207/t7/9
00°S6 OO°SLY ZO JOPUBA Jossaidwos jo quawaAed jned pue 4g |je> jesuno> YUM - ssuljaayy vq saahy ueug 0702/¢/9
OS'%S 00°SZS TO uAWO] 442) psojpuel (Apul) ajddiy peosg yam yjeD suo}jesadg ssauisng = Nd [@ZHAN [Ned OZ0C/¥/9
OS ZST 00'Sz$ €'0 02Z/6/9 9ANIAjJa a2N}0U JyoyNYs $45 aves yey WODAIa1 SQL YUM I/D suoneiadg ssauisng = Nd [@ZHAN [Ned 07%0Z/v/9
00°SOT elemcras} ZO S48P4JO JOM BuIPUeysINO :34 18]UaD UMOL YIM [Jeo auoYd pue [lew suoieiadg ssauisng = Nd J8ZUEN [Ned 07Z07/r7/9
junowy
aiqeia a3eYy VIQejjig sunoH uondiss3ag Alo8a3e> Jdfloig Jeuossajolg ajqeg

QMl-Ly6 10-07 :# 8seD
(spidey pueip) uediysiy jo JLNISIG Wasa
ITI ‘saanqua, Ayieg
03/16/2021 Page 8 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vesov

 

 

 

 

 

O0'0EZ 00°SZS ro awes a4 SuaAme|] M S]ieWa PUe UONOW JUaWAaseUeW YSed pasiAal jo MaIAay uopensiuwpy asey OF uewsUued Wit 0Z0Z/Z/9

OO'STE o0’szs 90 MOL} YSE9d “Ysi] JSanbas WYID :84 92418 D YUM [eD sishjeuy sseuisng = Nd J@ZHEN (Ned 070Z/9/9

0O'STE 00'szs 90 uopoysey 0} puodsal pue s}sanba Wi9 Buipueys}no mainay sishjeuy ssauisng = Nd {@ZU9N INed 0202/9/9
WID

OS ZE OO'SLE To 4Oj spaau ejep Julpsesay Ayieg pue uOpojsesy 03 Siewa [eZHaN jneg MaIAay sisAjeuy ssauisng = 49) 30419d SUD 0707/9/9
uejd sead g pue a8pngq OZOZAS

00°SZ2 O0'SLE 70 ‘MOl} USED PasiAa ‘IID 40} SJSenbai eyep ssNosip 0} jaZHAN [Ned YUM ED sishjeuy ssoulsng = d) aaulad SUYD 07Z0Z/9/9
uoljed ysod pied aq 0) paau yey} sadem uoljed-aid Bulpueyszno jo peyap

00'0TZ 00°Szs v'0 ysanbas 0} Aueduuo2 0} jlewa yeip ‘uoloW adem 0} uoIa{qo aaysnil Sp peay UonessiuiWipy ase Nd J8ZUAN [Ned 070Z/9/9

00°0TZ 00°SzS v0 UBLUSURD f YUM Jaoed UO Saul pue SUOIIOWW MalAaY uOResiuiupy ese) = Nd J@ZUAN [Ned 0707/9/9

00°09 00°SZ7S eT SUOISIAGL MO|} YSED YM-ET suonesadg ssauisng = Nd |9ZU3N [Ned 0Z0Z/9/9
Xb] Sajes jo Jeu AeaA Joli ‘SA yaeM AQ 21035

00'00€ OO'SZe 30 Aq sajes - sjsanba |jeapr] pan uo paseg uolsinas Mo} yseo Auedwod ulsag sisAjeuy ssauisng = dd) a19d SUYD 0Z0Z/9/9
uoljow

Oos'Ze OO'SZE TO 3deM UO sajewui}sa jouAed SuipseBai jewsa [azjan neg 0} puodsas pue mainey sisAjeuy ssauisng = dd 348d SYD 0707/9/9

00°0EZ 00°SLS v0 suolou Aep 4s.11j 0} OAOUU pue 1Sp Aq sudlqza[goO jo malnay uonesjsiujwupy ase) Of uewsued wif 0707/9/9

OS°LS 00'SZS TO ssaa0id ayes 34 pan /M je sisAjeuy ssauisng == Of uewsued wif 0Z027/S/9

OS ZZT OO'SLS £0 asioy Bulyje}s Bulag a1 SIuIPjoH OGG JO O}JBAUD Jar Woy [ep sishjeuy ssauisng =f uewsued wif 0Z07/S/9

00°0EZ 00°SZS v0 uelig pue ‘neg ‘Jasunos YM fey —s- faSUNOD YUM- sBunse~j OF ueuisuey wit 0Z0Z/S/9

OS'ZE OO'SLE TO SPN OZ0Z Sulpsede jews yynspoo~y Maspuy MaIAay sisAjeuy ssauisng = dd arsed SUYD 0707/S/9

Ooze 00°SLE TO Jespng 0Z0Z INoge uewwsued wi pue jazHeN jneg pew sisAjeuy ssouisng = dd aad SYD 070Z/S/9
WD 40} papseu

OGLE o0'SszE TO UOHeWOjU! Jay{O Aue S,asay) j Bupjse Uopoysey] Jo [[epeod uNsne flewy sisAjeuy ssauisng =) dtdd SUYD 0707/S/9

00°S6 00°SZP 70 suule|> YOVd jelquaiod ad yep Joiqad YUM-ssujaeyy =v suaAy uelig 0707/S/9

OS'ZEE 00'SZY £0 SUOHEIUNWUWOS JOPUaA al [Neg pue UMBYS ‘PAN YUM 1129 Jo]qag YUM- suas saady ueLg 0Z0Z/S/9

O0°06T 00°SLY vo suoljow Aep puodas pue jsilj a4 5 wif pue Ay [ned JasunoD YUM {Je = jasuNnOD YM -sBunsaW Wa ssaAy URIIG 0Z0Z/S/9

05°79Z a0°Sszs 0 siopuan Ayan Ayeg uo dn-mo}jo) uelig pue O wif YUM [12D JayiQ - ssuiyeayy Nd J@ZUEN [Ned 0Z02/S/9

05° LEZ 00°SZY ‘0 suopuan Ayyiin Ajjeg uo dn-mo}joj a4 N ined pue D wif YUM [ed JaYUIO- sSBusayl od saady uelig 0707/S/9
(suiepy ueug

OO’ OTZ 00'Szs po pue auo}s MaIpUYy) aseaj jo snyeys Pue Burpy :33 Psojppuyy aypasino] YUM pep suoneiadg ssauisng Nd {8ZHON [Ned 0Z0Z/S/9

ost 00°S%S TO sajes joyooje a4 (uoses 9 yUO;g UMeYS) 4g YUM [12D suonesedg ssouisng = Nd J9ZUAN [Ned 0Z0Z/S/9

qunowy
aiqena 31eY FIQeIIIg sunoH uondiosag A10Zaje7 yaloig JEUuoIssajoig a3eq

GMl-Lv610-07 ‘# ased
{spidey puesd) uediyayy jo W124sS1q Ua}saMH
371 ‘saunqua, Ayieg
03/16/2021 Page 9 of 28

20-01947-jwb Doc #:447-1 Filed

Case

[NM puke 438)019/49 0} (uoNNed

pcjos

 

 

 

 

00°SOT 00°SZS Z0 ~jsod Sa aid) squawAed Suiwoadn pue uejd jesipawu painsul-jjas 4g :94 plewy suonjeiado ssouisng = =-Nd J8Z18N [Ned 0707/8/9
00°SOT 00°S¢éS 70 SBdAIAS JAPZY BuNsas 0} Yoefaq esr] ‘O4D 4a}UaD UMO] YUM jJe9 auCYdajay suonesadg ssauisng = Nd [PZUAN [Ned 0Z07/8/9
sZuipeald
JO MalAay pue s8uiesy
OO'SZLS GO'SLS OT sSulieay Aep IST jo wooz Aq aouepuany unoD eaouepuany =O uewsueg Wit 070Z/8/9
00°S8Z 00'SZP 90 “OWeS 34 QI [2A “Jeppiq pa}sasayul jeyUajod e YUM [jeD sisAjeuy Ssouisng = vq saahy uel 070Z/2/9
00°S8z 00'SLY 90 SUIWW!] puke JeUWO] ‘eye MO|J USED a4 WIE pue UMeYSs YIM |]eD J0IGgag YUM-sBuNsa~ ssahy uelig 0707/4/9
saaj
OS LEZ OO'SiY s0 joid pue ‘saxe ‘aouensul JOJ suoHOWW Aep puodas au jasuNoD pue jneg YUM Ye ~—s fasuNOD UM-sBuneaYW) vg ssahy uelig 070Z/Z/9
saa] joud
oS'79z 00°SzS¢ S'0 pue ‘saxe] ‘adueunsu! 40} sucIjOWW Aep puodas a2 jasuNOD pue UeNg YUM |IJeD jesunoD) YUM-sBunee~ Nd f@ZUEN [Ned OZ0Z/L/9
duiwiny Supjueq
05°Z92 00°SZS so qUaWyseaau! pue BuLieay Aep ysT :a2 wif pue (IysjnyoeY) Seon] UYoL YM |e uolessiuiwpy ase) = Nd ZEN [Ned 0Z0Z/L/9
OS LE O0°SLE To uondeafqo juawaseuelw ysed Bulpsesas [NAA Pur ZS WOd s}ielua MalAay uonessjunupy asep asad SUD OZ0Z/L/9
OS’ @PT 00'SLP €'0 SOSeD aie] YD S9M Yeasa ‘suawasinbas YOW MalAaY uoljesjsiuiupy ase) ssaAy uelug 0702/L/9
“BLUES a1 jASUNOD [eWA “ZEGT Wi0s} Se SWIO}J BION ‘“|ayIsqam
}4NOD LOI) UBZIYIIA Widjsayy 40} SjuatUasINbas Bulodas jenueuls peojumog
OS Ltr 00'SLY 60 “URSIUINA] UsJOISAAA JOY JELLO) Jioday Buljesadg AjyUOW MalAas pue YDJeasay uonezjsiulwpy ase) sg siaAy uelug 0707///9
00°0€9 00°S¢S CT BIB SUYD YUM sUO!ysaBsNs CFD 10j seda10) yseo ajepdn sishjeuy ssauisng = Nd J8ZHON (Ned 07OZ/L/9
00°SOT 00°S@s v0 "BD418d SYD YUM SaSuey? MO| Yysed Yom ET ssnrsiq sisAjeuy ssauisng = Nd J9ZEN {Ned 020Z/2/9
00°08E 00°SZD 30 Auedwo3 yy {feo jleJep Way aul pue JeLUsOY 49 Ayueg suoljeiadg ssauisng = Wd saaAy uelig O70¢/L/9
OS LE oo'sze TO MAIASI SIU JO} YEULIO} ISEIBIO} MOL} YSED MOU UZ |[EAPHT PAN O} [ew sisAjeuy ssouisng = dd aed SUYD 07Z0Z/L/9
OS Le OO'SZE To 3SE99I0] aaj jeuoIssajoud Sunsanbas suaAy uelig 0} [leWy sishjeuy ssauisng = 3 32418d SYD 0707/4/9
suolsagsns
000s 00°SLE eT 5,039 Jad 3se3910j MO}} YSed aSIA2/ 0} OZTION [Ned YM [29 BupOM sisAjeuy ssauisng = dd B2418d SYD 07Z0Z/L/9
00°sz 00°SZE v0 MO} YSP9 pasiAad Sulpsesad [BZHAN [Ned YM j/eD sisAjeuy ssauisng = dD BI418d SYD 020Z/2/9
syndul quawiAed sopuan pue Aduedna30 ppe pue ‘ajnpayas uado-as uo paseg
00'00€ 00'SLE 30 uoijes0; Aq sajes ajesedas 0} Bujjiodas moy yseo Aueduod asiaal 0) anunUO? sishjeuy ssouisng =) adl8d SUD OZ0Z/L/9
0S°L8Z 00°S4S s0 suorjou Aep jsilj Ssnosip 0) faz}aN [Ned pue seony uYyOs YUM [12D uonesjsiuiupy esey Of uewsued wif 0Z07/L/9
OO'STT 00°SLS ZO BWES BJ Sela pue UOHOWW adem M Sanss} 1SN JO MalAaY uoljesjsiulwipy ase} Of uewisued Wilf 0Z02/L/9
qunowy
aiqena 33eYy s/Gejjlg sinoH uondussag Aj03a3e3 Paloig JeUdIsSajoldg ajleq

qml-2p610-02 :# a5
(spidey pueiy) uesiYyIW jo JLWISIg WaIsay
ITI ‘saanqua, Ayieg
03/16/2021 Page 10 of 28

20-01947-jwb Doc #:447-1 Filed

Case

yEjo9

 

 

 

OO'SZ OO'SLE 70 daily neg wif, pue yUd}g UMBUS 0} puas puke JUSUINZOP MoO}j Ysed Mau asiAaY sisAjeuy ssauisng = dd) a2418d SYD 0Z07/6/9
Os'ZE o0'SZEe To yseaa10j jjosAed WED Suipsesas winquaquipA Ua||Z YUM adueyoxe pews sisAjeuy sseuisng = dd BI4led SUYD 0707/6/9
suojeueidxa YM MalAad
OS°ZE oo'sze TO 40jf P3d CUO Old PAIEP!|OSUOD OZOZ PuUe IseIs10j WED [IEAPIT PEN Puss sisAjeuy ssauisng = d> 92418d SUD 0707Z/6/9
sBuipeaid
UBUISURD LUIf jo UONeLepag/yaaID jO MalAady pue sBupeay
00°SZ O0'SLE z'0 poy duraoiddy pue suizoyiny 4apiC 105 uoedddy s,101gaq MalAay Uno} ye auepusyy = dD 22419d SUYD 0707/6/9
OS LST 00°SZS £0 papeaau UO!eWUOsUT AID :a4 YBOID YOOY pue UOPO sey YUM UOISSNIsIG sisAjeuly sSauisng = Nd JPZUBN INed 020Z/8/9
OS ZLT 00°SLS €0 uopojse Aq papaau uorewojui 0} Sunejas jjeo pue spew sisAjeuy ssauisng =o uewsued Wit 0707/8/9
OS ZIO'T O0'SLE LZ WID 10} ue Jo 4Sa4 JOJ japou eLUJO} Od PEg payepHOsUO? BuIpling ulsag sishjeuy ssauisng = qd) adilad SUYD 0Z0Z/8/9
00°S29 OO°SZE ST WID 10} eUJOJoJd QZOZ 40} |apo WED UO Supjiom uisag sisAjeuy ssauisng = dD) 248d SUYD 0707/8/9
OGLE OO'SLE TO dead Jo sau Jo} suonoafosd Buyers Jusanbai jewa UinqsequlAA Ual|y puss sisAjeuy ssauisng = qd ad41ed SUYD 0702/8/9
OS LEE 00'SZE 60 WID Joy uonsafosd WED JO} Salty WED jedsoysiy ayepyosuo} sishjeuy ssauisng == dd ardiad SUD 0Z07/8/9
HD 40} spaeu ejep
OS ?eTT OO'SZE £0 Sulpuejs}no Bulpuega jaz ay ined pue ‘Yyosiay Wagoy ‘jepooy uNsny YIM [2D sishjeuy ssauisng = 43 ads18d SUYD 0707/8/9
OS LE O0°SLE TO WD 403 RJep WR SuNsanbal Jaryyneg wily 0} eLwWy sisAjeuy ssauisng = dd Bd18d SUYD 0Z0Z/8/9
00°S8z 00'SsZy 90 Suleay Aep ysayy ssnosip 0} |JeD uonesiulupy eased saehy uelig 0202/8/9
O00'SOT 00'Szs Z'0 ssaa0e ALiadoid 40} puojpue] ayjiasino7 pue Auedwios au} ew suofeiadg ssauisng = Nd JOZUAN INed 0Z0Z/8/9
00'0TZ 00°S7S ro ‘asea] juaudinba payenosse 10} aseay UOIP|EAA MalAaY suoneiadg ssauisng = Nd JAZUAN [Ned 0Z0Z/3/9
00°SOT 00°SZS ZO Bulyeas Joopyno pue Buljyy 94 puojpuel auyjyag pue (4g) yeZ0y UIASY YUM 1129 suoneiadg sseuisng = Nd J8ZHAN [Ned 0707/8/9
os'?ts 00'Szs TO 3U9} SPIs}No suljyag ISey 34 YEZOY UIAS)| YUM []eD suoneiadg sseuisng = Nd J8ZH3N [Ned 0Z07/8/9
OSLS 00°SZS TO OSeo| JEG Pil} 34 SHES JO MaiAaY suoieiedg sseuisng = Of uewsued wif 0Z70Z/8/9
00°SOT 00°S7S 70 Yonou Ayan 40J eJep WUs1ju0o pue Ajipotu ‘malAay UOHeJsiuiwipYy ase) = Nd (®8ZH8N [Ned 0Z07/8/9
00°SzS 00°SZS OT Suleay Aep ysul4 uonelsiuiupy ase) = Nd 18Z8N [Ned 0707/8/9
os'7s 00°SZS To uofou agem 40) 3uiys!| aaAojdwwa :as (Pys|NYyded) |Jasoy UOses YUM [JED uonessiunupy ase) «Nd JOZHAN [Ned 0707/8/9
OO'SsEL 00°Szs vt sjuawAed adem uonijed-aid 40} Burjsy) aaAojdwy uofjessiujwipy ase Nd {J9ZUEN [Ned 0Z0Z/8/9
pasn Ajuowwo>
oo'oge 00°SLr 30 SJOW SWUJOJ a7 e[dWWa] JaXy 0} aiedwod ‘g UOIZas JO} ayejdWia} YOIW MatAay uoneisiuupy asep sg ssaAVy UeLIG 0707/3/9
O00'SOT 00°Szs ZO 48asD OY JO UEWISUeD Wf YM asea] JUaWdinba pue asea UOIpjeAA ssnosiq suonesadg ssauisng = =Nd ZHAN [Ned 0Z0Z/8/9
OO'STT o0'SZS ZO [A8ZUAN [Neg YUM aseaj JUaLUdINba pue ssea; UOIpjeM ssndsiq suoneiado ssauisng = of uewsued wif 070Z/8/9
os'7¢ 00°SZS To sjuatuAed asinod jeuou ‘3s (pan) OFD 4 YRM jew suoijesiado sssulsng = Nd [8Z219N [Neg 0Z0Z/8/9
ssuipjouyUM TOP JO JuawWAed
00°SOT 00'Szs ZO Joy feaoudde Auedwos ay} jiewa pue (rysjnyded) jjasoy uOser YM UOISSNIsIG suojeiado ssauisng Nd J8ZUAN [Ned 0Z0Z/8/9
qunowy
aiqeia ayey aqeyig sunoy uondiosag Mo3aje> yafoig Jeuolssajoig aqeg

 

qml-Zp6 10-07 :# ase

(spidey pueid) uesiysiyy jo JUIsSIGg Ua}saM

311 ‘saunqua, Ayueg
03/16/2021 Page 11 of 28

20-01947-jwb Doc #:447-1 Filed

Case

 

ssadoid ayes

vejoLl

 

 

00°OTZ 00°S7S vo pue MalAJaqu! JOIQap jeu! ssndsip 0} sean] UYOs pue UeLUSUed Wir YM []e9 suoijeiadg ssauisng = Nd [8Z219N [Ned 070Z/6/9

OS LSE 00°SZS L'0 BUSqaM JOpasd UO ysod pue suepio peay UOREISIUNLUPY ase Nd l8ZUEN [Nd 0207/6/9

00°09ZT 00°SZS ve MAIAIU! JOIQap [eiul JO} Sajnpayos suyedaid Yonesjsiuilupy ase Nd j9ZHEN [Ned 0707/6/9

OS°797 00°S2S $0 UaZH UOA 217 YUM [eD UOReISIUILUpY ase) Nd l8ZH98N [Ned 0Z07/6/9

OS'ZS 00°S4S TO SAOUPI4I DY} JO] UONEUWUOJUI a4 sjewWy uofesjsiujupy ase oo uewsuey wif 0Z0Z/6/9
suonow AYAN

OS'7LT 00°SZS £0 pue saxe) pue sjunooe yueg ofijueday] ‘uoiUayas Dy a4 sean] UYOL /M HED uonessiuiwpy ase) = «OOF uewsues wif 0Z02/6/9

OS LE 00°SZE TO Pig asJOH Supers JOj Jaays W3} MaIADY uoHelysiuuipy ase dD a018d SUYD 0Z07/6/9

OS LE 00°SZE TO @ WO} 1] 40f GTO? JO} C1ep Ty JaZHaN [Ned puss UOHRISIUIUPY eSeED dD aed SUYD 0707Z/6/9

OS’ LE O0°SZE TO uolyeiejag ueWUSsUed WHY 10j Alojsiy JuatuAed yaasD YD0Y [AZBN Neg puas uohelysiuilupy ase) dD BIH13d SUYD 0Z07/6/9

OS LE 00°SZE TO UORLUUOJUI g WIJ [Q| Sulpsesas Winqiayul Udi] pue faZHaN [Neg YUM [12D uoRedjsiuiupy ase) dD |W1Id SUYD 0707/6/9

os és 00°S2S TO UOHeUOJU! g WO 1d] SulpseBas WinqaluiAy Wal] pue SYD YAM [2D YOReISIUIWUpY ese) = Nd [8ZHON (Ned 0202/6/9

OS LE 00°SLE TO SUINYSi XB} sIBaA OMY ysed JaZPaN [neg puas uofesysiullupy asked dD BI49d SUYD 0707/6/9
SdJO $,aa]sn43 Aq paysanbal uoiewojul

OSLE 00°SZE TO JLJUOI YUM SIOYPa|s2 do} 4O Js} [BZHON [Ned pue UeWSUeDd LIT puss uofeysiuilupy eseD dD asad SYD 0Z0Z/6/9

OS LE 00'SZE TO anp qunowe Auanyap uofjed-aud PENM puas uoleljsiuiupy asey dD a9418d SUYD 07Z02/6/9
"SUOTIOW PRN AM JO} anp syuawiAed

Ove OO'SZE 6) aaes Ajanijap uoniad-aid pue ayy wesZoid AyeAoj payepdn ysanbay uoljerysiuluipy ese dq) 32418g SUYD 0Z0Z/6/9

00°S6 00'SLP Z0 Aep 4salj Wosy SuoijowW panoidde wiiaqul 40f JayIOp MaIAdY uoesjsiuiupy ase) sq siahy uelig 0707/6/9

00'°SOT 00°szs Z'0 sjunooze yueq aZaajjun O} yUeM a]QUedJaYy pue (yUuo}g UMeUS) 49 YUM fed suoneiado ssoulsng = =Nd fZU9N [Ned 070Z/6/9

OO'STE 00°S2S 90 (WiLL 3 UMeYS) JUaWaseUeLU Ajyieg YUM [29 4/2 JM-ET Jo1geq YUM - sdunean) = Nd [PZUBN [Ned 0707/6/9
spies Wpaso
ajUeWa] JO sNjeys pue sadiasas uolyyed sod pue uonad-aid 10} saojonut

00°SOT 00°SZS ZO jo uoneJold Suilpiegas suaAy ueug pue Ajpeg woody asiuag pue uNeYs YUM Hed suolyesadg ssauisng Nd J8ZHAN Ned 0707/6/9
Spied Wp|s|id ajlyUeIay] JO SNjeys pue sadiAjas uolad jsod pue uoijjed-aud Joy

00°S6 oo'Sly Z0 S@IOAUI JO UOes01d BulpueBas jnedg pue Ajjeg Wosj asiuaq pue uneys YUM jeD suonjesado ssauisng yg suady uelg 0202/6/9
(uelg ‘s1149)

OS'Z9E 00°SZS £0 48OID JOoY pue (wy ‘UMeYS ‘paN) Ajjueg YM MO] Yysed YM-ET JO MalAaY suonesedg sseuisng = Nd [8ZHEN [Ned 070Z/6/9

0S'Z9Z OO'SLE LO 49aID YOY pue (Lut, ‘UMeYS ‘pan) Ajqieg YUM MOlL YSed YM-ET JO MaIAaY suoHesado sseuisng = dD 32418g SYD 0707/6/9

OS'ZEE 00'SZY L0 Y8sD YOY pue (Luiy ‘UMeUS ‘pan) Ajqzeg UM MO] USED YM-ET JO MaIAaY suoeiadg ssauisng yg ssady ueLg 0702/6/9

OS’ L8T OO'SLE $0 UINGsa1UIM UalZ Wo. aj josAed Mainay sishjeuy ssouisng = 3 a24led SUYD 0707/6/9
suolduinsse

OS LE 00'°SZE T0 pue spaau ysedaioy WYO Sulpsedas wsngssqUlM ua|[q Pue FeAP!] PON jew sishjeuy ssauisng = dd 92419d SYD 07Z07/6/9

qunowy
aiqeita a7ey a[qgeijig sunoH uondiosag AloZayze> yaf01g JeUoissajoig ajeq
Qul-1p6 10-02 :# 8se3

(spidey puesd) uediyoiy jo 1LYsSIq WaIse”y
371 ‘saanqua, Ayseg
03/16/2021 Page 12 of 28

20-01947-jwb Doc #:447-1 Filed

Case

y2JO8

 

 

 

00'0TZ 00°Szs vo suljeaw {Sp desai 0} wif /m j[eD suonesado ssauisng = Nd JPZUBN [Ned 0Z0Z/OT/9
OS tL 00°Szs 60 ayepdn Ajqieg uoledjsiuluipy ase) = Nd J@ZHAN 1Ned 0Z0Z/0T/9
00°SST‘T 00°SzS TZ MAIAIA{U] JOIGaQ jeu] uojessiuipy ase Nd {9ZUON (Ned OZOZ/OT/9
OS LE oo'SZE TO sishjeue AyeAo} payepdn PgNM puss vonessiuiuipy asey =) aadlad SUYD 0Z07/0T/9
SANSS] JUNOIDC U9Z01}
0o°Ssz OO Sir 90 SUCDIIBIAY pue sjuawAed JOPUDA 3J (Neg puke JO]Gag YUM Sjleuia pue sije> UOHPIISIUNUpY ase7 vd suady uelg 0702/0T/9
SONSS] JUNOIIE UIZO1j}
OO'STE 00°SZS 90 ajuesia] pue syuawAed Jopuaa al uelsg pue JO}GQaq YM sjlewia pue syeD uonelsiuiWpy asey Nd f9ZHEN {Ned 0Z02/0T/9
00'SvO'T 00'SLy ZZ Jo1gaq J ‘JasuNOD ‘B214Yjo ISN YUM [129 1G] uonessiuiupy asep yg ssaAy ueiIg 0Z07/0T/9
‘uadoas aouls
OS CLT OO'SLS £0 suoijesado Ppue MO]} USES YOOM CT ‘sSutuado 3404S yNOGe fe} OF pay /M eD suoneiadg ssouisng or URLUSURS Wit 0202/0T/9
OS 7ZLT 00°SZS €0 {eo spuey je Jaye sean] uYyor /M dn moljo4 sisAjeuy ssauisng =f uewusued wit 0Z70Z/0T/9
SJepus} Aq Pid ped iO} UONeUOjUl Jo uoijeiedaid Pue ase jo snyeys
00097 00°SLS 80 o4 Auedulo> pue yaa JI0Y ‘“opaysel] ‘SSOIDJON-JOUIE NM, ‘pyspnyoed/M 1eD sisAjeuy ssoutsng of UeUIsSURd wif 0z0Z/0T/9
OS’ £8 OO'SZE s‘0 WID 40} aij isevas0y WED 0} Elep BTOZ pue LTOZ PPV sisAjeuy ssauisng = 43 30118d SYD 0707Z/0T/9
00°0EZ o0°sZs v0 Piq Ypaso siapual ad |neg pue UYOT M |jeD sisAjeuy ssauisng =f uewsued wif 07027/6/9
00'OTZ 00°SZS vo Pig paso suapual wif pue UYOr YM [fed sisAjeuy ssauisng = Nd JAZHAN [Ned 07Z0Z/6/9
uopojyse|j JO} UOTJINP|d JUNOIpesy WR Jo uoleliuojas
OGLE O0°SZE TO ajdwes pue s}y8noy) jazan jned pue ‘UNqsaqUiM UAH] ‘API PEN puss sishjeuy ssauisng = dd BUlad SYD 070Z/6/9
O0'SLE oo'sze OT ID 404 Japow eusio04 O1d OZOZ Bulpying enuuoD sisAjeuy ssauisng = a2418d SYD 0707/6/9
00°SZZ o0'sle 90 [Ned 0} puas 0} UOHeUOJUI 4g MalAad pue 484125 UOEIISIUIIpPY ase) = 3 a2418d SYD 0207/6/9
jneg pue ‘yuolg UMEYS
00°SZZ OO'SLE 90 “JaIYINED WI ‘HEAPY] PIN YIM Je}, Mau MaIAas 0} {]e9 MO] Ysed ApjaoM J01gaq YUM- sBunssyy dD B0u18d SYD 0702/6/9
OS ZbT 00°SL €0 JEULO} MO} Ysed ad [Jed J01gaq YUM -ssuljeey og saahy UeLg 070Z/6/9
0S’? 00°SLY 6'0 MO}} YSB9 84 paN puke WI] pue UMeYS YUM |jeD Joiqed YUM-sdunseW! vg suahy uelg 0Z07/6/9
OS LEZ 00°SLP s'0 Saaj jOJd pue saxe} ‘saizi/13N 10y suoToW Aep puodas a4 NM YUM fe) = JasunoD yM-sBunVe~) sya saaAy ueLg 070Z/6/9
os'7zs 00°SzS To ysl (a4 UONINISUOD P4opyooy Wood} Jouyeng Meg psojpuel dd jo YUM FjeD suoneiado ssouisng Nd [PZUON pned 0202/6/9
00°0EZ 00'SZsS v0 MAaIAJAlU} JO]Gaq jeNntuy a4 Ned pue UYor M }]eD suonesadg ssauisng = Of ueuisued Wit 0Z07/6/9
@ W04-1G}
OS'L£ST 00°SZS €0 WJO4 BuIpN|aul MaIAJa]UI JOIgAap jeINUl 404 1SA 0} Suamsue Jo LIT YUM MalAay suoliesedg ssauisng = Nd J8ZUAN [Ned 0Z07/6/9
q W404-1G!
OS ZLT o0o's/sS £0 W404 SUIPN}|IU! MalAJa}Ul JOIQap elu JO4 [SN 0 Suamsue Jo jneg YUM MalAay suoieiadg ssauisng or ueLUsURDd UT 070Z/6/9
LSN 0} psemsioj 0} syeuoissajosd jesaj 0} plewa
OS Z9¢ o0o'szs LO puas pue ajis Wood BJep UO MAIAJO]UI JO]Gap [eiiul 40} SJUBLUNDOP azjUeZIO uolzyesysiullupy ase) Nd [9ZU9N [Ned 070Z/6/9
jyunowy
aiqeiia a3ey aqeyjig sanoy uondiosag A103a}e9 Waloig jeuolssajoidg a1eg

QMl-Ly610-02 :# ase)
(spidey pueiy) uesiyr1yy Jo LYSIGg WId}SaM
OTT ‘saunqua, Ayieg

 
03/16/2021 Page 13 of 28

20-01947-jwb Doc #:447-1 Filed

Case

saady uleig pue

ycjo6

 

 

 

 

OS LST 00°Szs €0 (dv- astuaq) 4g ‘ (uaz719 UO, YI@qesya) (NM YIM UOIOW safiyn Jo uOIssnasiIq =: jasuNOD YUM-sBuneey) Nd J@ZUEN [Ned OZOZ/TT/9
oss 00°S%S TO siahy uelig YM sayin anp ised ssnosig uoHejsiullupy ase Nd [9ZH28N Ned OZ0Z/T1/9
OS'LP 00'SZP To Ned YUM saluyN anp sed ssnasiq uonedsiulupy eased Wg ssaAy uelUg 020Z/TT/9
00°0&9 00°SZS eT YOHOW BIULINSU! JO} sdUeINSU! JO BINpeyos pjing uoHessIUUpY ase = Nd J9ZUBN [Ned OZ0Z/TT/9
UOIJOW SIUCINSU! BY} Ul UOISNIOU! JOY
oo'STE 00°Szs 90 uMmopyeasq pue SUIPUe}S}NO SUE] jedIp|a Painsul-jjas s,AUBMWOD jo MAIAdY uoljedjsiuiwipy ase sNd JEZUBN [Ned OZOZ/TT/9
OS L9E 00°S¢S £0 YOROU SIUBINSU! JOj ajNpayrs sueunsuy UOReJSIUIWPY ese Nd J8ZUON INEd OZ0Z/TI/9
OO'STE 00°SZS 90 uorou Ayyiin anp aunjnj pue anp ysed 103 ajnpayas uolesysiufwpy ase) Nd JOZUAN [Ned 070Z/T1/9
OS LST 00°S¢S £0 WOO BJep Pue ISEIIIO} WYO ‘“[JeJJajEm ssnosip 0} UOpOyse|] YUM [JED uoRelsIuIWipy ose) Nd [@ZUEN [Ned OZOZ/TT/9
00°SOT 00°SZ¢ Zo Bla SUUD YUM 1SEd9IO} WYO JO} BOUEINSU! SsNIsig suoneiadg ssauisng = Nd JOZPON [Ned OZ0Z/TI/9
O0'OTZ 00°SZS ro sjuawiAed uonad-jsod sa aid sau aoueUy Ajqieg YUM Hep suoneiadg ssauisng = Nd {OZVAN [Neg OZOZ/TT/9
Os'ts 00°S¢S TO yBOIq UMEYS YUM JUal 2d1jJO pue suONDa[OId JUaJ ssNosig suonesadg ssauisng = Nd [®ZUAN [Ned OZOZ/TT/9
uejd premio}
00'OTZ 00'SzS v0 08 puawiwodas pue sasuadiy Jonby pue poo s,Auedwioo ‘au sjiewa Malay suojesadg ssauisng = Nd 18Z2118N [Ned OZ0Z/TT/9
TI ‘suolssaouos - yepdoH 22s
00°SOT 00°SZS ZO (ueas) INH pue (uaryyneg Wty ‘siajjas yey yUO}g UMeYs) AUedWO3 YM spew suonejadg ssauisng = Nd JPZUAN [Ned OZOZ/TT/9
sasuadxa uonjed
OS LST 00°S2S £0 qsod 9g aid :au (asiuag “yuojg UMeYS ‘SaaS se ‘pan) Auedtuos yum sjeuy suojjesadg ssauisng = Nd J9ZU9N [Ned OZ0Z/TT/9
00°SZ OO'SLE Z0 BUIO4 Oud OZOZ JO} JSeIBIOJ BIULINSU! SSNISIP 0] JAZTIAN [Ned YIM [fed suojesadg ssauisng = qd) asad SUYD OZO0Z/IT/9
ogle OO°SLE To pasn Agojopoyjaw jenioce jjouAed SuipseZas Jaryyney wy UM aSueyoxe pew sisAjeuy ssouisng =, q) 30413g SYD O7ZO0Z/TI/9
OD LE OO'SZE to saaj yueg/suonduinsse wgQ Suipuedas pewea |jeapr] pen 0} asuodsay sisAjeuy ssouisng = 3} 32418d SUYD OZOZ/TI/9
Os Ze OO'SLE to ayepdn ysesaJ0} gd pue sajep pua pue els pouad jeosij uopoyseyy puas sishjeuy ssauisng = 3) a2ulad SYD OZ0Z/TT/9
OS'LE OO'SLE me) OZ0Z Burjses9104 10} ayy WED PaN puas sisljeuy ssouisng = 92413 SYD OZ0Z/TT/9
OS Ze OO'SLE Lo Sally PUusO} Od PR pajeplosuod pue WYO JUalIND Wks} UOPOIse| PUaS sisdjeuy ssouisng = 3) 33418 SUD 0Z0Z/0T/9
OSLE o0'sze To WID 40} UingseqUiA Ua{|y Woy UONeYU0das JUNOIpeaYy MaiAay sishjeuy ssauisng = 43 92419d SYD 0Z0Z/0T/9
sansst uado
OSes 00'SZb TT pue sjuswiasinbas isp ai sdajs yxau pue jq] a4 10}qGaq pue jasuNOD YUM [[eD jasunoD YUM -ssuea~ vg suady uelig 070Z/0T/9
00°00€ OO'SZE 30 |Se9 JO SNjeIS Ssnasip 0] seuaissajoid YM [Jeo sdUa1ajUOD JaUIO - sBuNBaA = dD alad SYD OZ0Z/O0T/9
00'0TZ 00°SzS vo 9Se9| D1 JO SNIEIs :84 POOH MaIq Psojpuel Dy YUM jlewes pue [Jed suo suolesadg ssauisng = Nd [9ZHAN [Ned 0Z0Z/0T/S
ssauisnq
oo OTz oo'Szs vo ainyny pue syuawiAed jo Sulu) ssndsip 0} (4aue|/d aul] 4a3q) dey pay yy [/2D suoljeiadg ssouisng = =Nd }8ZH9N [Neg 0Z0Z/0T/9
0O'STT 00°SZS z0 Bulyaaw {Sf dese. 03 jneg /m {Jed suoieiadg ssausng of ueuisuey luif 0Z07/0T/9
qunowy
aaena ajey aqQeIj!g sinoH uondosag Aiogaye> Pafosg Jeuolssajoidg a7eqg

qMl-Zy610-0Z :# 3SeD
(spidey pues) uediysiw jo qISIq Usa}S9/K\
71 ‘saunjqua, Ayieg
03/16/2021 Page 14 of 28

20-01947-jwb Doc #:447-1 Filed

Case

ve sOOL

 

 

 

 

0S5°797 00°Sés $0 (Aig) yUo}g UMEYS YUM AZOjOpoYyjaU jsedaJOJ sajes suonedadg ssauisng = Nd l2ZHON Ned OZ0Z/ZT/9
OS'LST 00°SZzS £0 sulodas yses Ajiep pue ssapuay used :a4 (A4g) Jaryyned wiy YM UOIssnosiq suonjeiadg ssauisng = Nd JOZHAN [Ned 07Z0Z/Z1/9
MO} ysed Ajyaam pue
09°792 00'°SzS s0 saauejeq yseo Ajiep ‘sadseys pues yipaio ‘ssauisng Aylep ayqueosau :ay spew suoneiadg ssauisng Nd J8ZHAN [Neg 0ZOZ/ZT/9
(ayuedsayy) yueq YM UOHedtUNUWOD
00°SOT 00°szs ZO pue aouejeq pied Wpasd yo JuauiAed s Aueduiod :34 asiuag °g UMeYS YUM 1/29 suonjeiado sseuisng = =Nd JPZHAN Ned OZOZ/ZT/9
Os'%s 00°SZS TO sujuegp Sujsue] yseq 734 ewy suonesadg sseuisng = Nd JAZHON [Ned OZ07/ZT/9
00°06T 00'SL7 vo SUOISIASS MO}j YSeD suoneiadg ssauisng =v suaAy uelg O70C/ZT/9
JUBWUOIAUS GT PACD
00’ O8E OO'SLY z0 Ul JSEISIO] Pue Spuas] Sales - MOL YSeD yaam ET dojaaap Auedwod ysissy suoneiadg ssauisng yg saaAy uelig 0Z02/Z1/9
OS ZTE'T 00'SLE GE Jepous yseI3J0} MO} Ysed pling sisAjeuy ssauisng = 3) a4118d SUYD OZ0Z/ZT/9
OS 281 OO'SZE S'0 suonduunsse jsesaioj sajes SuipseZau yuoig uMeUS YM f1eD sisAjeuy ssauisng = d) a9418d SYD 0Z0Z/ZT/9
Os Ze OO'SLE LO eUO4 Old J0j SuOIdunsse WROD Tulpsesas jews jNipoos, Meipuy MaiAay sisAjeuy ssouisng = qd 99418d SUD OZOZ/ZT/9
SweS aSIAaJ pue MaiAal ‘TT deys Butinp sjoud jo sjunowe
0s'ZT9 00'SLP ET pue Sulu] payedxa 03 pajejas ajnpayos yoddns mol ysed MalAad pue yeig sishjeuy ssauisng Yq suahy uelig 0702/2T/9
OS’ 2bT 00°SL7 £0 MO|j YSED JO MalAay sisAjeuy sseuisng = yg siaAy UeLg 0202/71/93
05°82 00'SZS s'0 ewes a4 SEIN] UYOT M []e9 Pue pig assoy Supyeys a1 SBuipjoH OGG JO OID /M |[eD sisAjeuy ssauisng or uewusue Wit OZOZ/TT/9
OS’ ZIT O0'SZE €'0 WOOd B]ep UOpojseyy 0} SquaWaalZe aaAojdwia peojdy sisAjeuy ssauisng = 3} 83418 SUYD OZ0Z/TT/9
OS Ze O0'SZE To sjuawaeize aahojdusa Suipeojdn BuipseSa yosuay Waqoy pewy sisAjeuy ssauisng dq 3349d SYD OZ0Z/TL/9
OS’ 7UT 00'SZP £0 sajqeAed 4sod sa aud 34 so}qap YM |e) Joiqaq YUM-ssuneayy vg saady ue O7Z0Z/TI/9
00°06T 00'SLY ro sysodap uado pue syunowe anp jsed Azan a2 asiuag YUM sijeD J01Q99q YUM-sBunaay) Wg suahy UeLg 0Z0Z/TI/9
OS ZrT 00°Sb €0 uolewojul Ayn a4 JO}Qap YUM j]eD Jo1gaq YUM -ssuljaay! saady uelia OZ02/TT/9
OS 7bT 00°SLP £0 jned PUe SAIN 84 NA YUM [129 fasuNoD WM-ssueayy yg saady uel OZ0Z/TI/9
OS'ZvT 00'SZr £0 SOfI/N 34 JasuNoD YUM siewy = jasuNOD YYM-ssunaayy = vg suahy uelig O70Z/TI/9
OLE 00'SLE TO Wood B12p Ul Jap|oj peojdn 0} ssaoze8 ules 03 UOpOyse] WO USN YUM Ye JayIO-ssuneeW = dd BIHlad SUYD OZ0Z/TT/9
00°OST OO'SZE vo sway} uado pue Wool eyep Suipsedas UOpoyseyy YUM [/eD 4ay1O -sBuNaaW) dD adilad SUYD OZ0Z/TI/9
OS @vT 00'sLy £0 UONEUOJU! SYS SUED DY a4 [Ned YUM UOIssNdsiq 4ay1O - sdueeW ov ssaAy uelig 0Z0Z/TT/9
OS'ZST 00°Szs £0 OPS SUE} O41 UELG YM |jeD Jai - s8uleayW Nd J8ZUON [Ned OZOZ/TT/9
00°06T 00'Sd¥ v0 HEJOIEM IID pue WoOdd ep 34 gj YUM |/eD Jayio -sduneayl yg siady ueLg 0207/TT/9
*MalAsaju] J01qGaq
00°SOT 00°SZS 70 Jeigiuy a4] Woy sdn-moyjo) jo snyejs ay} :a4 (Lyspnyseg) sean] UYoOr 0} [eWay uonejsiuiwpy ase) Nd J2ZH9N IN@d OZOZ/TI/9
OG LST 00°SzS €'0 ISN 40} MaiAs3jU] JO}Q|ag jeu] wos UOTeULIOjUT dN-MoOjJO} peo} uoljesjsiutwipy ase Nd [9Z218N [Neg OZOZ/TT/9
ualssnosip uoljiad ysod sa
00 0TZ 00°SzS v0 aid Auedwio2 pue uolow saueunsul ‘uoljow Ayn Uo dn-mojjoy splewia snoe/, uoljesyjsiulwpy ase Nd JEZUON [Ned OZOZ/TT/9
qunowy
aigellia azey aqeyig sinoH uondiosag AioZayep pafosg jeuoissajoig a}eg

qml-Ly610-07 :# ase
(spidey puesd) uesiysy jo PLYsIG Wa}say
JT ‘saunjua, Ayieg
03/16/2021 Page 15 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vEJOLL

 

 

 

 

 

 

ODLE OO'SLE TO JOUPas 10} SSIPpe Pa}IIlIOD UUM PENM aplAdid uolesjsiutupy ase) — dd) aIlad SUD 0Z0Z/ST/9
OS'ZLST 00°SZS £0 S[2UOISSajoid YUM Sasea| aIjIASINO] 9g UOIZUIXE] 134 UOISSNOSIp ssauisng suoiesadg ssauisng = Nd J@Z18N [Ned 0Z0Z/ST/9
OO'STE 00°SZS 90 jasuNOD Japual painsas Oj jfeWa PUe MO}) Ysed yM-ET A}IPOYy sisAjeuy sseuisng = Nd J@ZHAN [Ned OZOZ/ST/9
00°0TZ 00°SZS v0 JSEIB1OJ YSED YM-ET PUL JSeIIIOY YD MAIAas 0} UOPOIse] YUM |[eD sisAjeuy ssauisng = Nd J®ZHAN [Ned 0Z0Z/ST/9
OS'ZST 00°SzS £0 Juawaseuew 49 YIM Jseda10) ysed MalAdYy sisAjeuy ssaulsng Nd J2ZU9N INEd 0Z0Z/ST/9
OS'LE O0'SZE TO Ayjieg pue ‘uopoysey JaasD YOY YUM S}}29 MOY Yysed Apjaam ajnpsyrs sisAjeuy ssauisng = dd) B04l3g SYD OZOZ/ST/9
0S’ ZZT 00°SZS €'0 SWeS 34 UYOS M SUOISSNISIP PUE Pig Wpasd a4 jlewda Ss LIaqoYy jo MaIAaYy sisAjeuy ssouisng of UBWISUED Wf OZ0Z/PT/9
Uewisued
09° L8T O0'SZE S‘0 Wf PUL JAZHAK [Ned 0} Puas pue J[IASINO] Pue UOIU!XI] 10f 3jly Ed WLL PING sisAjeuy ssauisng = 3 B9419d SUD OZOZ/PT/9
00°078 00°SZS oT J/2 IM-€T MatAal 0} Wea} Ig pue Dy YUM [jeD Joigeq YUM -ssueey) = Nd J8ZHEN [Ned OZOZ/ET/9
00°06 00°S£S 9T 4D €T MaIAas 0} 9019 YOY pue AUedWOD YUM Sued}y,y Joyqeq yYUM-ssuljsay) OF ueusued will OZ0Z/ET/9
00°09 00'SLY YT Aueduiod yim MO} ysed paliejep MalAas pue 10j Dy M daig Joqeqd yuM-ssunsayW og sandy uelig 070Z/ET/9
oo ocr 00°SZS g0 MO|j USED YM-ET BY} Ul BPNJOUI O} ${sod AJaAtjap Jo UOTE Nae sishjeuy ssauisng Nd JOZ8N [Ned 0Z0Z/ET/9
00'OTZ 00'°szs ro $]SO09 pue sadivsas Asaaijap :a1 uaa] Aiaquuily pue yUuO]g UMeYS YM [2D sisAjeuy ssauisng = Nd J9ZUEN [Ned OZOZ/ET/9
00°OTZ 00°S7S vo uo1je30] Aq $1S09 and JUaL JO ajnpayas dojaasg sisAjeuy ssauisng Nd J®ZUAN [NEd OZ0Z/ET/9
OO'STE 00°SZS 90 yueq 0} Janljap 03 Ue|d pue Luka} YaaID YOOY YUM dedoi Molj Ysed 4M ET sisAjeuy sseulsng = Nd JeZHON [Ned O7ZOZ/ET/9
0S°L60'€ 00°SZS 6S MO|YSES YM-ET Sulpying sisAjeuy ssauisng = Nd J8ZUAN [Ned OZOZ/ET/9
00'SvE 00°SZS 90 JD 189M ET UO papaau |/Ms si FeymM ssnosip 0} Weal Dy /M [12D sisAjeuy sseuisng = Of uelusued Wit OZ0Z/ET/9
Os le OO'SZLE TO $aaj ped WPssd pue ayes uns WED Suipsedas flew |/eApr] pan 03 puodsay sisAjeuy ssauisng dd Budd SUL OZOZ/ET/9
OS 7IL 00°SLE 61 squnoase WE jeuonippe ym japow Moyj yseo ajepdy sisAjeuy ssauisng = dd B0418d SHLD OZOZ/ET/9
00°S7z Oo'SZe 90 Auedwos yum |je9 Moy Yyseo Suipsedal feo dn Moyo} yaasD yOOY sisAjeuy ssauisng dd Budd SLID OZ0Z/ET/9
00009 OO's/E OT yseIa10) MOL) Ysed Sulpsesas wea} yaasD YOY pue wea} Ayeg uM [Jed sisAjeuy ssouisng dd BIldd SUL OZOZ/ET/9
OS @tt O0'SZE Tt japouwi 3se9a10j MOY Ysed jing sisAjeuy ssauisng = dd a04led SHLD OZOT/ET/9
OS'ZEE 00°SLY £0 40399q YUM [129 MOY Yysed as dn-mojjo4 sisAjeuy ssouisng = yg siaAy UeLIQ O70Z/ET/9
00'OST oOO'sZE ro suoijduinsse jsesau0j asuadxe Sulpuedas JajyyNed wut] YAM []eD 401G3q YUM-sBuljoayy dD) a2l8d SULD 070Z/ZT/9
00°O6T 00'SLY vo MO}j USED JO} Se9G10) asuadxe as WL /10]Gaq YUM Hep 40}Gaq YUM -SBulleaA, og ssaAy uelLig 070Z/ZT/9
00°06T 00°SLb v0 JSEIBIOJ SBfES MO}J YSeD JO MaIAaY Jolgeg YUM-ssuljeeyj vg sdaAVy UeLig OZ0Z/ZT/9
OS’ ZbT 00'SLP £0 ANSS! PED UPasd afJUedial aJ JOIqap YUM [Jed Jo1qad YUM-ssdujeay) = ssaAy UeLg 070Z/ZT/9
00°08€ 00'°SZy 30 daid ajnpays ssnasip 03 (NMA UM [12D —s faSuNOD YUM -sBueayy = vg say uelig OZ0Z/ZT/9
OS ZLy 00°SZS 60 suoleaydde uoiuayas uo 1ys/Nyde!d JO} YOM Yonessiuiuipy asey Nd JEZHEN [Ned OZOZ/Z1/9
OS'L9E o0°szs £0 uoHoW aaueINsui pue W4AOS “TWOS 24 [NM YUM feD uonesysiuiupy 8sey Nd {@ZHAN INed OZ0Z/ZT/9
OS'LST 00°Szs £0 sajnpayos Aoydnsyueg pue uoljow aoueunsul :34 (NM YUM [eD uornessiuiwupy 3se) Nd JPZUAN INEd OZOZ/ZT/9
sjuawAed
OS'£ST 00°SZS €'0 aoueunsul :3a4 (yy@gesi3) [NM pue (AaseD ueas - INH) 184019 YM speUg vonessiuiupy ase Nd [AZUBN INEd OZOZ/ZT/9
0S°792 00°SLE £0 SaiNpayss pue V4OS Sulpsesas PENN UUM Hed uonensiuiupy asep 3 aoslad SHLD OZ0Z/ZT/9
00°0TZ 00°SZS v0 (Add) 4alyined Wi] YM BuNsedai0y asuadxg suojesadg ssauisng = Nd [9ZUAN [Ned OZOZ/ZT/9
qunowy
aiaeia a1ey s1qeI]Ig sunoy uondiosag A1o3a}e9 Paloig JeUuolssajoidg a7eqg

qQml-Ly6T0-07 :# 3Se)
(spidey puesp) uesiYyoiW jo 1913S1q UsajsOmM
TI ‘saanjua, Ayieg
03/16/2021 Page 16 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vcjO CT

 

 

 

OS’ZIt OO'SLE €'0 JaSuNOD sapUa] painoes Wd) diy pasiAas MalAay uonesysiuiwpy ase 3) d2118d SUD OZ0Z/9T/9
00'0TZ 00°SZzS ro Stua} pue sjuatuAed (]9e]U0) JOUpas :as JUBWIaBeUeW A4g YIM Sew suonesado ssauisng Nd JPZUAN [Ned OZ0Z/9T/9
00'SOT o0'szs ZO duied ssajawoy 34 psojpuej afIAsIno] YM spew suoijeiadg ssauisng = Nd [ZHAN [Ned 070Z/9T/9
quawaAed ‘a1 jw3u Suipiews
OS'LST 00's7zs £0 pue saryeuad ‘sajep enp asuaay ionby pue poos 9» 7g GW ‘NI Suimainay suonesadg ssauisng = Nd [8ZUEN [Ned OZ07/9T/9
00°097'T 00°SZS vz 1SN 03 Bunsodas 410} MO}y USed YM-ET S,AUedWOD ajepdy sisAjeuy sseuisng = Nd JOZHAN [Ned 0Z0Z/9T/9
MO}p YSed JBIM
0$°797 00'SZzS sO -€T pue adueinsul Jo ajnpayss isn{pe Gayoig aoueINSU! WO’ adessaLU MaIAaY sisAjeuy ssauisng = Nd J®@ZUAN [Ned OZOZ/9T/9
o0'0TZ 00°SzS ro Juatuadeuew Aueduos YUM j[eo Jae MIIATI MO}, YSEI YBOM-ET sisAjeuy ssouisng = Nd [AZHON [Ned 0Z0Z/9T/9
00°SOT 00'SzS f0 uelusue wif sjelsueuy AjyUOUU SuIsoj9 Jo UOISSNISIG sishjeuy sseuisng = Nd J9ZU28N [Ned OZ07/9T/9
OO'STT 00'SLS Z0 sjeisueuy AjyuoWw Zulsol> a4 jneg /M [jeD sishjeuy ssauisng or uewsued WIf 0Z0Z/9T/9
Ov Ze OO'SZLE To AID 40} euOj Old OZOZ puke sedas0) Sajes BuIpieBas Weay Ajjieg 0} jee puas sisAjeuy ssauisng = qd a04lad SUYD 0702/9T/9
OS'Z8T OO'SLE s0 Yesp MOL YSed JSedI9IOJ “SA jeNIOe Ss JaZHAN jneg MalAaY sishjeuy ssauisng = qd) aolad SYD OZOZ/9T/9
OS Z8T 00°SZe s'0 daiyyney Wi] WoJs sfenyse MO] YSed MaiAay sishjeuy ssauisng = dD GIBd SUYD 0Z0Z/9T/9
Ov LE 0O0'SLE To MOl} YSed UO Ped pue pUNjas aoUeINSU! SUIpsesas spewuia MalAay siskjeuy ssauisng = dd 30119 SUYD 0Z0Z/9T/9
00°OTZ 00°S2s v0 Sa[NPayos pue MO}j seo UELg PUe SUYD YUM |feD sishjeuy sseulsng == Nd [ZHAN [Ned 070Z/9T/9
00°0ST 00'SLE v0 sajnpayss pue Moy ysed Bulpsesas suaAy UeLg pue [aZHAN [Neg YUM |1eD sishjeuy ssouisng = dd) F184 SUUD 070Z/9T/9
00°06T OO'SLP ro jneg pue siiy> sajnpayss pue Moy Yysed ai UOIssNosig sisAjeuy ssoulsng yg ssady UeLg 0707/9T/9
OO'SPE 00°SZS 90 SSiOY BUNJEIS 10] JBIYS Wa} SBPUI] 0} dN yew JO MaIADY sisAjeuy ssauisng of uewsued wif 0702/ST/9
OSLE 00'SLE TO 1St[ Bly Wood eJep Sulpsesas wes] uopojseyj 0} pewy sishjeuy ssouisng = Bad SYD OZ0Z/ST/9
00°0TZ 00°S7S v0 [[29 MalAas MO}f YSed 4g DY J0}g9q YUM - sBuea~y Nd JOZUAN [Ned O7Z0Z/ST/9
00°OST 00°SLE v0 Joop YIM j}29 MaiAad MO} ysed Ajieg 40}gaq YUM-ssujseyy dD 92118d SUYD 0707/ST/9
00°06T 00°SLY v0 MOl} YSED a4 Wed} DY Pue Wy /UMeYs YM [[eD 401G9q YUM-ssu—IeAW Wg suaAy uelig OZ0Z/ST/9
00°0ST 00°SZE v0 BUOY O1d OZOZ Pue ‘mo] Ysed ‘Wood ejep SulpseBas Wea} UOPOyseY) YUM HED Jao - BUNA dD adUlad SUYD 0ZO7/ST/9
quad isn3ny 99 Any
OO'STE 00°S7S 90 JO JUsWAaege 234 UO!1EI0} a}fIASINO] 40} psojpue] auois Apu YUM UOISsNosiq suonjesadg ssauisng =Nd [AZHAN [Neg 0Z0Z/ST/9
OS'LST 00°SZS €0 uopojseul JOj Ou Je}UOD plojpuey suoijeiado ssauisng Nd JAZ9N Ned OZ0Z/ST/9
00°0€Z 0O'SLS ro S8Se9] UO]SUIXS] PUe aIIASINO] B41 SiOsIApy pue Auedwuo9/M |jeD suolesado ssauisng or uewsuey wif 6207/S1/9
OS ZIT 00°SLE €0 uoneaydde aaj uo srewug uoneaddy 824 9H uojdi] IplaBH 0Z0Z/ST/9
sjsanbas MalAsaquU]
00'0TZ 00°Szs vo 4o1gaq jeu] jo ayepdn ym (seanq UYor) rysjnYyseg WO. jeu 0} puodsay uonersiuiupy ase) Nd J8ZHON [Ned OZOZ/ST/9
00°02 00°SzS v0 S]USUUNDOpP adueINSU “49]SO1 aaAO}dWIA - [S$p 40} s}UaWNZOp Bulppy uonejsiuiupy ase) Nd J@ZUAN [Ned 0Z0Z/ST/9
OS ZIT o00'sze £0 pysjnysed Aq saul|pas YM Joays Ws} MaIAaY uoHejysiuiwpy ased dD 33418d SUYD OZ0Z/ST/9
yunowy
aiqeia a7ey ajqeijig sunoH uondiosag Aso3ayje9 yaloig Jeuoissajolg ajeqg

qml-27610-02 :# ase

(spidey pues5) uesiyriyy fo PEISIG WaIsaMy

371 ‘saunjqua, Ayieg

 
03/16/2021 Page 17 of 28

20-01947-jwb Doc #:447-1 Filed

Case

suite} (6)(Q)€0S

v7 40 ET

 

 

 

 

OS'LE 00°SZE TO Jo} uoNeUojul AaAyap duysanbal jews yUuo}g UMeYS puke JalyINeD WIL puas YOReSIUILUpY asey dD BIN9d SUYD OZO7/LT/9
00°SZ o00°SZE Z0 BDIAJaS POOJ UOPJOO WO} 351] WOVd MalAeY UORENSIUIUpY ese) dD G8d SYD OZ0Z/LT/9
05°297 00°SZS s0 UOPO se IA] YUM 4/9 YM-ET Ma!Aay sishjeuy ssauisng = Nd J9ZUON [Ned OZ0Z/LT/9
ysdy yseo YM
OS‘ Z9E 00'SZS L0 ~€T 40} Suipuads jeqides og Juiew aniuanaid ‘julew g sIedau s,AUeduiO2 yse2B404 sisAjeuy ssouisng = Nd {8ZYAN [INE OZOZ/LT/9
00°Szs 00°SZS OT Auedwod yim Mo} Ysed Apjaam ajajdwio0 sisAjeuy Ssauisng Nd [ZHAN [Ned O70Z/L1/9
09282 00°S4S $0 SUHE|D YOWd /M Ydueasay sisAjeuy ssauisng of uewsued wif 0707//1/9
OS 2S 00°SZS TO SUIE|D WIVd 34 UOSef 0} [fewWy sisAjeuy ssouisng of uewisued wif 07027/L1/9
OS ZE OO'SLE To YOM ]XAU JO} MAIADJ O} SLD} YIM flea 1Se9910} MOL YSed MaIAaY sisAjeuy ssauisng dd 90418g SUYD O7ZOZ/LT/9
OS'ZIL OO'SLE £0 MO}j USED Ul JEBA JO Sad 10} JseIaI04 jjouAed ayepdpy sisAjeuy ssauisng dd asad SYD 0707/L1/9
JSP9310j MO} YSe2 JO
00'SZ OO'SLE 70 ET eam Mau 0} Saado|dwa ajesodso> pue sjueineysas 10} sedaI04 jjouAed ppy sisAjeuy ssauisng re) adldd SUYD 070Z/LT/9
OS LE OO'SZLE TO sajep anp juawAed pue sumess aiesuyeay ysy Suipseda. plewia Mainay sisAjeuy ssauisng = qd 39118 SUUD 0Z0Z/LT/9
00°0ST O0°SLE vo Auedwioa woij Woday sajes ysej4 malaay sisAjeuy ssauisng = dd BHAd SUYD OZ0Z/LT/9
OS'ZST 00°S7S £0 sjuawAed adueinsul pue ssaove +a sjfewua psojpueR ISH suojesadg ssauisng = Nd JOZHAN [Ned OZOZ/LT/9
05°292 00°Szs sO ASN 404 5/9 YM-ET BuLedaig uoneijsiuiupy ase} Nd JOZHAN [Ned OZOZ/LT/9
awes Suipuedas spiewy
oo'sre 00°SZS 90 “WHE]D WOVd a4 JaAMe] SpOoy UOPJOD WOJj UONe}]UaWUNDOp pue flewa jo MaIAaY suonesado ssauisng or uewsued Wit 0Z0Z/9T/9
OSLST 00°S%S £0 Ayjanjze yseo yaem solid pue sjelnueuy auns/Aey :94 JaIyyend WL YM Busey) 401938q YUM - SBUIBAW) Nd J8ZUAN [Ned 0Z0Z/9T/9
00°OT? 00°Szs v0 MO|JYSED YM-ET -34 4G YUM BuNsayy JOIGaq YUM - SBUNBaI Nd JPZUIN [Ned OZOZ/9T/9
00°0ST 00°SZE v0 Ajieg YUM [729 Maines MO} Ysed Ajieq Jogaq YUM- sBusa~l dD 92419d SUYD 0707/9T/9
00°06T 00'SLY v0 MOlj YSE9 as WU) pue UMEYS UUM 1eD Joiqed YUM-ssuljeey) =v ssaAy uelig 0Z0Z/9T/9
00°0TZ 00°S¢@s v0 BunuNogse YIVd SAD Ul UdZOIy SA YSal} aJeSaIZaS/MalAay JasunoD YUM - s8uneey! = Nd f8ZUEN [NEd 0Z0Z/9T/9
OSLL5 00°S@S TT HEAP! PON OD Add YUM ssed0id UOHeHOgaU psojpue] jo UOISSNIsiG suoljeiadg ssauisng = Nd [@ZH8N [Ned 0Z0Z/9T/9
OS’ LST 00°S7S £0 Agoj}e1js psojpuel ai wif pue pay M ep suoijesadg sseuisng = Nd [8ZU2N [Ned OZ07/9T/9
OS'ZZT 00°SZS £0 Adajes}s piojpue] au jneg pue pan M4eD suoneiadg ssauisng of ueWwsUed WIT 0Z0Z/9T/9
dwes oi sean] UYOs Wolds sews
05'28Z 00°SLS s'0 JO MalAad Ue YBaYs Wd} aSiOY Bulyjeys UG JapUD| LUOI] S]UBLULUOD JO MalAaYy sisAjeuy ssauisng or uewsued wif 0702/91/9
OO'SvE 00°SZS 90 Jajjo assoy Suiyjeys apuay duipsesas uyor pue ye] [fed J@SUNOD YUM - ssujjsayy of uewsuey wit 0Z0Z/9T/9
OS ZLT oo'sZs £0 SWS 34 [NE M HED “WOWd 34 [asuNOd Spooy UOPIOD Wd, [Jed a4 UYo! / M {/eD suonesadg ssauisng or uewsued wit 070Z/9T/9
OSLST 00°S2s £0 AZa}e43s psojpuel wif pue pay M |je> suonesiedg ssauisng = Nd 18ZH9N [Ned OZOZ/9T/9
00'0¢r 00°S2s 30 ISN 40 d's 34Ndas UO paiols pue Pauleyqo sainyeusis p Bd WY ‘1SIP}I9YI Id] uonessiufupy ese) Nd 19ZHAN [Ned O70Z/9T/9
qunowy
aiqene ayey ajqeyjig sinoH uondi2sag Asodajze> Palo JBUOIssSajolg ajyeg

aml-Ly6T0-07 :# 8seD
(spidey pueig) uesiyoiy jo 1LISIq U1aISa/y
TI ‘saanqua, Ajpieg
03/16/2021 Page 18 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vesOUT

 

 

 

OS LST 00°SZS £0 saahojdwa 39e4]U09 :a4 (dy) aslu|ag B SuaiJas Ye) YM [ye 407gaq YIM - sBuIe@ay~l Nd [8ZHON [Ned 0Z0Z/8T/9
aaj UOPOYseW| Se [Jam se
OS'L8T GO'SZE sO ayepdn yseo Bujuuigaq pue suiejs (6)(q)€0S ssnosip - [Jeo Maines MOY Yser Ajleq = OIgaq YUM - sBuaayy — dD addled SYD OZ0Z/8T/9
00°06T 00°SZv v0 [129 Moy ysed 4olgag YM - ssuljeeyl vg saady Uuelig 0Z0Z/8T/9
ssadaid GQENS pue s}uswaasse UO!}UdI01
00°SOT 00°SZS ZO ‘UCHINUNUWLUO3 J0}1/Pad4d 13 9D43q SUYD pue Suady Leg YM BSuaayy uoneijsiunupy ase) Nd JOZUAN [Ned OZOZ/8T/9
uo}ow Jopuar
O9'7Z9Z 00°SzS s0 JED1}J9 pur Studa] PAeMIOJ-O8 SsNdSip 0} YN qejoog jo Jadeuew Ypan yy [Jed suoneiedo ssauisng Nd [9ZUAN [Ned OZOZ/8T/9
00°SZ 00°SZE ZO PENM 10} ssaippe ajqesaaijapun yoieasay YuoReNsIUIWpY ase dD BIHAd SYD 0Z0Z/8T/9
MO} USED PUe ‘UOL}OW UOlUaIas
00°SZ O0'SLE Z'0 ‘SUOIJEIIUNWULUO JOPUAA SSNdSIP 0} SuBAY UBlIG PU fEZ}IAN INed UUM [ed UOHedsiupy asep 30118 SUYD OZO0Z/8T/9
00°S6 00°SLP ZO MO}} USED pue ‘UOTIOW UOHUAalas ‘sUOIJEDIUNWLUOD JOPUA SsNISIp 0} |e DY uonedjsiulupy ase vq ssaAy Uuelig 0Z0Z/8T/9
00°S8z 00°SLY 90 sdeij aseaid JaA0G YUM [Jeo Jopua, suoneiadg ssauisng ya ssaAVy URIIg 0Z0Z/8T/9
oo'Ore 00°SZS oT sasnep ainaley 30104 10} saseay MaIAay sisAjeuy ssauisng = Nd [9ZUEN [Ned 0Z0Z/8T/9
0$'792 00°S7S s‘0 uolssnasip (6)(q)E0g pue saouejeq ysed ‘Mo}y YSeD YM-ET MAIADY sishjeuy sseuisng = Nd J@ZU9N [Ned OZ0Z/8T/9
00'OSP 0O'SZE ZT Jedd ay} JO pud au} YBNosY) OF 0} JsedaI0) MO} Ysed ajyepdn sisAjeuy ssauisng = dD 924ldd SUD OZOZ/8T/9
00°Sé 00'SLE z0 SEIBIOJ SBJLS MO|J YSeD ssNdsip 0} J9ZUAN [Ned YUM [/eD sisAjeuy ssauisng = dD 89118d SUYD OZ02/8T/9
OS ZIT 00°SLE £0 UOIJE/NDjEI Sales MO} YSed asiAay sishjeuy sseuisng = 3 B48 SYD 0Z0Z/8T/9
ued
00'08E 00'SLP 30 JOM jeos/ejOs MalAas ‘daid ajnpauds JO} sBuisojo jernueuy Jo snjeqs MaIAay sisAjeuy ssauisng = vq siaAy UeLIg OZ0Z/8T/9
uonedyep yMois
OVLE 0O'SLE TO Sajes pue SHUN Jo # - IAIID JO} EWLIOY O1g OZOZ BuipseSas uopoyseyy 0} pewy sisAjeuyy ssauisng = qd) aalad SUYD OZOZ/LT/9
00097 00'SLS 30 “sapuay Aq pig ssnasiq “siosiape pue Auedwo. yy Jeo alepdn Aaa 401g3q YUM- ssusayy OF uewusuey wif 0Z0Z/LT/9
00°SZE 00'SZe OT Wika} AlLieg YUM |129 sea10j MOY Yysed Ayeg 401Q3q YUM - sBuleay) dD B2418d SYD 0Z0Z/LT/9
OS LEZ 00°SLY s'0 a UUM Maihad Mol} Ysed Jojqag YUM-ssunesy) = siaAy UeLg O70Z/LT/9
OO'SLP 00°SLY OT qe} pas ‘S45 a1 ]SeIaJOj-a1 pue MatAas MO}J YySed Ajieq Jo}geq YUM -sBunsaA oa siaAy UeLIG OZ0Z/ZT/9
0S ¢ZP 00°Szs 6'0 sjeuolssajod YM Sues ayepdyn = jasunod YyUM-sBunsey) Nd J9ZH9N [Ned 0Z0Z/LT/9
OS°248T 00°SZE $0 uopoyseyy pue Ajieg UM MalAal MO} Ysed Apjaay Jayio-ssuyjaay) = dD BW18d SYD O7Z0Z/LT/9
OO’STE 00°Szs 90 MOlj YSe2 {M-ET 0} Japjoyace|d ppe pue $45 wos SuNuNosIe WIVd Malay suojeiedg ssauisng = Nd [9ZHAN [Ned OZ0Z/LT/9
lewa
OO'STE 00'Sszs 90 pue |j29 auoud - AB1auq OoWas YM pUuey|OH JeDdOH 2 salyIIN Jo pomnys ploy suanesadg ssauisng = Nd JOZUBN (Ned OZO7/LT/9
0S°LST 00°SZS £0 S@20AU] aides puke JuaWaaise $49 HysjNYyoed Buypewy uonessiujupy ase) Nd [9ZUEN [Ned 0707/ZT/9
00°02 00°SzS s'0 sisdjeue YOWd jeuolNppy uonesjsiuiupy ase) Nd JPZUAN [Ned OZOC/LT/9
O00°STE 00°S2S 90 adAq Aq uojjez08a3e9 YW uonedjsiulupy ase> Nd 19ZHAN Ned 0Z0Z/LT/9
Os ZE 00°SLE to quawAed adueinsul jo Bunuty Suipsesai [lew jaZHaN [Neg MaIA|Y uonedjjsiuiupy asey = dD) add SUYD OZOZ/LT/9
qunowy
araenia azey aIQeI]Iig sinoy uolndiasag AjodazeD oloig Jeuoissajoidg a3eq

QMl-Ly6T0-07 :# aseD

{spidey pueig) uesiyri jo WWISIq W19}S9K

JT1 ‘saanqua, Ayeg

 
03/16/2021 Page 19 of 28

20-01947-jwb Doc #:447-1 Filed

Case

ve 40 ST

 

 

 

 

 

 

(4aqauyss

00°SOT 00'SZS Z'0 Ty) Jopuaa acids :au juawazeuew Aig [/ewWa pue s}9e7qU0d FEI MalAay suonesadg ssauisng = =Nd JOZUAN [Ned 0Z07/0Z/9
suondo juawAed :as juawageuew

oo 0TZ 00'Szs ro Ad@ YUM jiewa pue sopuan Jsodwod |j UaaID AI YM feo Buu suofjesadg ssauisng =-Nd [2ZU9N [Ned 0Z0Z/0Z/9

00°Szg OO'SLE ZZ ysed Suipua uo yeduil AAIsuas sajes Suimoys japow ayeolD sishjeuy ssauisng = dd doled SUYD 0Z07/0Z/9

OS 7LT 00°SZS £0 Vd¥v 4184] a4 Japual YM ]]29 sIy UO ayepdn o} sean] UYo! /M j1eD sisAjeuy ssauisng =f uewsuey Wit OZ07/61/9

0S°L87 OO'SLS s'0 Japual wold) diy 34 Fysinyoeg pue uopojseyy ‘AuedwWOD YUM |eD sisAjeuy ssauisng of URWISURD WIf OZO0Z/6T/9

0S°79Z 00°szs s'0 Vd¥ Malad 0} sjeuolssajoid pue Jo}gap YM Sunss|A| 40}q9q YUM-ssuljaan~j = Nd JOZUAN [Ned OZ0Z/6T/9

oss 00°S7S TO WOWd 10} SdIOAU! $49 :a4 (diy) asiu|ag YUM }jeD J01G3G YUM - SBUI]BBII Nd JOZHON [Ned 0Z0Z/6T/9

05°297 00°Szs s0 Aylanyisuas pue 3se9840} ysed sau (Jue]UNODDe) WILL pue (OID) PEN YUM |]eD Jolged YM -sduljeaay) = Nd J8ZHAN [Ned 0Z0Z/61/9
ysanbas

OS'Z8T 00°SZE a] AAnISUaS Sajes pUe JaaM Yee aj\y aJepdn 0} Moy ssnosip - [je2 MOL Ysed Ajled Jorgag yUM-sdues,~) dD 32418d SYD OZ0Z/6T/9

OS 7HT 00'SLP £0 Wit YUM [29 Moly Ysed 40198q YUM-ssueey vg ssahy ueLg 0Z0Z/61/9
ysnBny jo pua

o0'SOT 00'SszS Z'0 ye yseda10) ysed pue Jaspnq uMop pulM <a (Pysinyseg) sean] UYOoT YUM Bunaayy JaSUNOD YUM -sdulyaayy Nd [ZHAN [Ned 0Z0Z/6T/9

OSZST 00°SzS £0 $34N9 p4o|Pue] -84 UOPOISeW YUM spiewy suoneiadg ssauisng = Nd J8ZH8N [Ned 0707/6T/9

OSZST 00°Szs £0 quad isn3ny g Ain jo JuaLuatege :a4 psojpue] Jy YIM UOISSNISIq suonesadg ssauisng = Nd JOZUAN Ned OZ0Z/6T/9

00°SOT a0'szs z'0 uesIYIA! Uda! Ai [fea pue ep suoneiedo ssauisng = Nd jeZUON Ned 070Z/61/9
sulpueysjno

0s'7S$ 00'Sz7S To qUNOWe PUe UOIOU JOPUAA [29149 “IOPUaA adids :a4 (BUURZOY) FNM UUM flewy suoiesado ssauisng = Nd J@ZUAN Ned OZ0Z/6T/9

OV LET OO'SZLE so sisAjeue (6)(Q)€OS 10} Sjuaudiys uO edaid UO sayy AUedwod MalAay uolesjsiulwpy ase dD) 32194 SYD O70Z/6T/9

OS ZPT 00'S/F €0 VWOVd a4 S89IAJaS pooj UOPsO5 0} Buljejas OU! MalAay suoijesadg ssauisng =a ssaAy ueLg 0Z0Z/6T/9

OS 7Ly 00°S7ZS 60 S489M aiNjNj 405 MO} Ysed ajepdy sishjeuy sseuisng = Nd [@ZH9N [Ned OZOZ/6T/9

09°29S OO'SLE ST Jeak JOG “SA Sajes 10) suoduinsse Jualajyip YM ATANISUas MOL Yse? pling sisAjeuy ssouisng = d) aad SUUD 0Z0Z/61/9
Adeinaoe 10} aj} MalAas pue oda

05°29S OO'SLE ST MAU JO {BJO} YBOM ET 10} SyBaM aPOWIO Ne O} afi} JsedaIO} MOI} Ysed ajepdy sishjeuy ssauisng =} aollad SUYD 0Z0Z/6T/9

00°SZ 00°SZE rae) Yoda sajes yseij Ajep mainay sishjeuy ssauisng == dD B418d SYD 0707/61/9
aged

09°79S 00'SZE ST WID 0} Suippe pue yseIa104 ay} 0} Bujpouorad ‘ZT q-9d 104 JSeIBIO} WED sJepdy sisAjeuy ssauisng = d> 994l8d SUYD 0Z07Z/61/9

0S°70v 00°SZS £0 “Japual au Aq pasedaid yay JO MalAay sishjeuy ssauisng = Of uewsues wif 0Z0Z/8T/9
YSOIDIO} MOL YSED W014

09°797 OO'SLE L0 Sasuadxa pue Safes UO!jeI0| PasiAas YUM IAI[D 40} EUO4 O4d OZOZ aejNdog sisAjeuy ssauisng = dd) a2ulad SUD OZ0Z/8T/9

00°SOT 00'SzS ZO JSEISIOJ SdjES MOI} YSED SSNISIP 0} SUYD YUM [2D sisAjeuy ssauisng = Nd J9ZUAN (Ned OZOZ/8T/9

junowy
aigeita a7ey ajqepjig sanoy uwondiosag As03a 7e) Paloig Jeuoissajoidg aed

QM!-LPGT0-02 :# 85eD
(spidey pues) uesiYoNWW JO J1UISIG WiaIsayy
TI ‘saanqua, Ayseg
03/16/2021 Page 20 of 28

20-01947-jwb Doc #:447-1 Filed

Case

40 OT

 

 

 

 

OO'STE 00°S7S 90 Juawaseuew ysed pue suoisafoid sayes ssnosip 0} JoIqap YM Buaayy 4ojqag YUM -ssunaeyj = Nd JAZHON [Ned 0Z0Z/ZZ/9
Malad Sales JUBINE\sas
0S°797 00'SZE Z0 pue ‘Aqlundas yueq ‘saouejeq yueq ssnasip - jjeo MaIAaJ MO} Yse? Ajieg Joigag YUM-sBunsayjy dD) dIulsd SUD OZ0Z/ZZ/9
00°SZ 00'SZE 70 sajnpayys Suipsesai jeuipueD eipuos yim jJ}eD «= fASUNOD YUM-sBuyse~l gD B19 SUYD OZ07/7Z/9
00077 00°S7ZS 30 asojd jeueuy Ajy UO pue sajnpayps JOqap :aJ UeLg °g SYD YUM |JeD 4ay10 - SBuNeaA) Nd JP2UAN [Ned 0Z0Z/ZZ/9
papaau uonewsojul pue ‘sauypeap
00°00€ O0°SZE 30 ‘sainpayss TWOS pue W4OS Sulpsese. sueAy uelg pue jaZHaN [Neg YUM [12D Jayio-sduysew dD 948d SUYD OZ02/ZZ/9
00'OST 00'SZE v0 WOS pue V4OS Sulpsesas suaAy uelg YUM je Jayig-ssuneew dD a2slad SMUD OZ0Z/ZZ/9
00'06T 00'SLP v0 TWOS PUe V4OS SHYD YUM jJeD Jaylo-ssujeaw ov saaAy Ue 070Z/ZZ/9
OO'SZE OO'SLE OT sisAjeue aseaj Joquy uu Bujpse3ai J8ZUAN jNed YUM {ed JaYyIO -sBuNVs_ dd) ad4lad SUYD 0702/7Z/9
00°SZS 00°S%S OT sisAjeue asea] Joquy Uuy SYD YUM {jeD Jau1O - SBuNeeaIl = Nd f2ZU8N [Ned 07027/7Z/9
00'08E 00'SLy 80 asop jeiueuly AjyjuOW pue sajnpayps ai jneg pUe SYD YUM 1/29 Jayio-ssuneey~) vg siady ue 020%/2Z/9
00°0£9 00°S7S aT psojpue] Susueq yseq YM jje9 auoyd suonesadg sseuisng = Nd J2ZHON [Ned 0202/2Z/9
OS LST 00°SZS £0 jf 03 souid jesodosd psojpuej Buisuey yseq aiedaig suonesadg ssauisng = =Nd JOZHAN [Ned 0702/7Z/9
00°SOT 00°Szs ZO piojpue} jewa pue jesodoid joquy uuy azewuuns suoHeiadg ssauisng Nd J@ZHON [Ned 0Z0Z/ZZ/9
Os'7S 00°SzS TO UdISSNOSIP Psojpue] JOqJy Uy JO adUeApe Ul |JEAPI] PAN YM UOIssndsip [jeda1g suonesadg ssauisng = Nd J8ZWAN [Ned OZ0Z/7Z/9
OS ZST 00°SZS €'0 SUuJa} Sasea| papuauie ‘as UOISSNOSIP PsojpuR] Joquiy uuy suoneiadg sssuisng = Nd J@ZHEN [Ned 070Z/ZZ/9
OS 7ZTE'T oo'szs GZ syed UOReNodau 40} uOlJeUJOJU; Psojpue jo dnjas suoneiedg ssauisng = Nd JPZHAN [Ned O70Z/7Z/9
00°SOT 00°SZS ZO yunoase ajeAl3Ie 0} 391jjo UaaIs Aw [lewy suonesadgo ssauisng = Nd JOZUAN [Ned 070Z/7Z/9
O0'STE 00's7s 90 sjeuolssajoid pue Auedwo yum yd JO MalAaY uoRejsuWpYy ese) Nd J9ZUEN [Ned O707/7Z/9
O0'OTZ 00°SZ7S ro dnouZ jeuoissajoid 0] jlewia pue Juodas ysed aadysniy Sp aiedaig uolessiuiwpy ase) Nd JOZHEN Ned 0Z02/7ZZ/9
OO'SIT O0O'SLS Z0 1Sf 0} peyiwigns Suiaq jo yaam ET UO sjuBUWOD al Slew uonejsiuupy ase) «Of uewsue Wif 0702/7Z/9
Oo Ze OO'SLE TO Jead \se| ul Juas sjuaWasungsip Bulpsesai Ajeg prewy uojesjsiujwpy ase} dq) d2418d SYD 020Z/ZZ/9
OS L£8T 00'SZE s'0 Ajjua ydee 10} sajzejdwia} TyOS pue Y4OS PIINd UOHeJysIuIWpYy ased = dD BWad SUYD 07Z07/7Z/9
OS LE o0'SZE TO SSBAPPE JII1JOIU! YTIM Sadijou Sulpsedsas PYN MW YIM s}lewy yuoReysiuupy asey dD BWLId SYD OZ02/7Z/9
OS LE 00'SZE TO oU/Peap pue Sajnpaljs SSnosip 01 PENA YUM slew uoHeysIuIWwipy ase dD 918d SYD 0707/77/9
O0'0EZ 00°SLS ro MOjj USED 499M ET PJEMIO} OF Pue Sajes puaysam au ined pue pan/M |jeD suonesadg ssauisng =F uewisueg wit 0Z0Z/ZZ/9
00'0TZ 00°S7zs vo MO}j USED J8BM ET PJEMJOJ OF pue sajes puayaam a4 Wit pue pan/M |[eD suonesiadg ssauisng = Nd JOZHAN [Ned 0Z0Z/ZZ/9
OS°LEZ 00'S/P sO SIAIIS Suisnjad SIOPUaA Bulpsiesai sjieuia uo dn-Moyjo4 suoHeiado sseulsng = vq siahy uelug 0702/ZZ/9
0S°79Z 0o's¢s $0 ysedaJoj sajes Bunepdy sisAjeuy ssauisng = Nd JAZHBN [Ned 0Z07/7Z/9
00°Sz oo'sée ZO oda. ysey sajes Ajiep maiaay sishjeuy ssauisng = dd ad SUUD 07Z07/ZZ/9
00°Szz O0'SLE 90 psojpue] yim 129 104 sisAjeue aseay Bulsuey yseq pling sisAjeuy ssauisng = dd aosled SUYD O70Z/ZZ/9
OO'SLE OO'SZE OT yaem ul a8ueys ym ajepdn AyjesiweuAp 07 japow AYWANIsuas MO} Yseo alepdn sisAjeuy ssauisng = 4 39498 SUYD 0Z0Z/TZ/9
qunowy
alqente aley aqeliiq sunoy uondiasag AsoZajeD pafoig [Bualssajoig a3eq

qml-Z7610-02 *# aseD

(spidey puesp) ues yaw jo ISIq WIBISOy

ITI ‘saunqua, Ayieg
03/16/2021 Page 21 of 28

20-01947-jwb Doc #:447-1 Filed

Case

pEjOLT

 

 

 

 

 

OS LE 0O'SZE TO Hoda sayjes yselj Ajiep MaiAay sisAjeuy ssauisng = 3) Aled SUYD 07Z07/77Z/9
00°S6 00'SLP Z0 ssaisoid pue Sulyoes) jeos/ejos jo MalAay uonesjsiulupy ase) Wg ssaAy ue 0Z0Z/7Z/9
00°0EZ 00°SLS vo SJUSWLUOD S,UYOF JO MaIARY “Wdiy Wesp ai flewia sLiagoy Jo MaIAaYy sisAjeuy ssauisng or uewsued Wit 0Z02/EZ/9
(4a]}043U09 JUSLUND) WEE
00°Szs 00°S¢s oT pue (43]}01}U09 JauW40}) Maupuy ‘SYD YUM UCISsNISip ajnpayas WIOS 8 V4OS 401Q9q YUM - SBuIee~A) Nd J8ZU8N [Ned OZ07/EZ/9
OS Z9E 00°S¢S L'0 Japual pue Jolgad yum Buljaayy J01gaq YUM-sBuneay) = Nd ZHAN [Ned 0Z0Z/EZ/9
09°789 00°S2S eT MO}j yseo pue suoljesado ssnosip 03 10}qQap YIM BuUljZa|y 40yqeaq YUM - sdunasyj = Nd JOZUAN [Ned OZ0Z/ET/9
S9jNPsyys FVOS
O9 ZIP OO'SZE CL pue V4OS 10} papaau uoneuojul ssnosip 0} Ajeg pue yaad yOoOY YUM Hed 401G9Q YUM-sdujaayy sd} a2418d SUD 0Z0Z/EZ/9
AMADOR YUM aouRjeq
OO'SZE 00°SZE oT yueq dulpua Suyouccas Suipiedas jazyay [neg pue Jayne Wily YWM [fed Joigad YUM -sdunsa~ dd Bdldd SUYD OZ07/EZ/9
suonduinsse
OS'7@IL OO'SZE £0 safes pue ‘saduejeq ue ‘sjenjoe yaam JoLd pamalaail - [jo MO]s yseo Aied JoIgag YUM-sSuaayy dD) dda SUYD OZ0Z/EZ/9
OS 7bT 00'SLP £0 4BIID YIO4 PUP JOIGSG YM []€9 4D Joigag YIM - s8uaey yd siaAy UBL 070Z/EZ/9
os'z7s 00'S/y Tt dajd eos a4 43)/013U09 JaUJ0) pue JOIqap pue Jy YUM j]eD Jojgag yYUM-sBuneayy og siahy UeIIg 0707/EZ/9
ewasya oo'SszE LO Aypeuoseas 1Se9330) sajes ssndsip 0} [eZUaN [Ned YIM [ed 48UuI0 - Buea dD 39418d SUD O7Z0Z/EZ/9
00°SOT 00°S7S Z'0 suofenogau piojpuel oozeweyey ‘a4 (03D) HeAPT] PaN YUM sfielua 9g Ydieasay suonesadg ssauisng = Nd J@ZHAN 1Ned OZ0Z/EZ/9
00097 0O'SLS Z'0 yoda uoneiado Apjaam ssnosip 0} Japuay pue Aueduioz Mm feo Apa 401G3q YUM - sBulNaayy or uewsued wif 070Z/€Z/9
00'0%P 00°SzsS 30 MO}} YSBD Ba3sN4 | SN UO YOM uonedjsiulupy ase) Nd l8ZU8N [Ned OZ07/ETZ/9
OO'STT O0'SLS f0 MOLIOWOY [Sf 0} BNP MOlj YSEd JaaM ET 94 [Neg pue UOseL M Siew sisAjeuy ssauisng of uewisued wif OZ0Z/EZ/9
OSZE O0'SZE TO Sd[NPayIs Joy syUaWasiNgsip Bulpsesad UOsi|[IM ssiUag WO WeEUS MalAay uonedjsiulupy ase) dD 83418d SUYD OZOZ/ET/9
OS LST 00°Szs €0 yueg jediways je JuNOIIe Mau dnjas 0] aunjeusis 10} sjuaWINIOp Bulpuas suonjeiado sseuisng = Nd [ZEN [Ned O70Z/EZ/9
OGLE OO'SLE To SINJEURIS 3U0IIaJa CIA PaUsis UOHeZVOYINY JUaUETeUeY] Aunseasy 18D suoieiadg ssauisng = dd) BIs18g SUD OZ0Z/EZ/9
00°0TZ 00°S7@S v0 4/9 1SN ‘24 (LYSINYIed) esoy UOSer YUM sirewy sisAjeuy ssouisng = Nd J@ZHAN [Ned 020Z/EZ/9
OS L9€ 00°SZS L0 MO} YSed pue suoioaloid sajes Bulmainas 80s19q SUUD UM Bunaayy JdUIO - SBuyj@eay~j Nd J8ZUAN [Ned 0Z0Z/EZ/9
05°79Z oo'SszE L0 sisAjeue AyAnIsUaS puke Saaj jeucissajoid ajepdy sisAjeuy ssauisng = qd) |2s18d SUD 0707/€Z/9
OS LE OO'SLE To 3Sb9910) U! JOU aJam yey} pied saaAojdwa Buipsesas winqsequl AA Ud]]y jlewy sisAjeuy ssauisng =) a2419d SUYD 0Z0Z/EZ/9
0S°79Z oo's/€ Lo yaeam JOUd JO} syenyoe 0} 3se9910) jjouAed ajuozey sisAjeuy ssauisng = qd) add SYD 0Z0Z/EZ/9
OGLE o0'SsZe TO Spaau Sunaaw go Sulpiedas UOpoyse|y YM adueyoxa jewy sisAjeuy ssauisng = dd P28 SYD OZ0Z/EZ/9
Aqyeuoseas sajes ajepdn “asap/soul % sajes 40} sejnwu0s adUeYD yYaam
OO'SLE O0'SLE OT e adseys Aaayap paemioy ysnd 9 diy paseasou! YM yse29I10} MO}y Yyseo ajepdy sisAjeuy ssauisng = qd) a2lad SUYD 0Z0Z/EZ/9
0O'SLS 00°SLS OT Vd esp ssnosip 0} Jiaqoy pue xe ‘ UYyor /M jJeD sishjeuy ssauisng = Of ueuwisued wif 0707/7Z/9
OO'SPE 00°S/S 90 WID Yesp say JO MalAaY sisAjeuy ssauisng of uewsuey wif 0Z07/7z/9
00°SOT 00°SZS ZO S}[Nsas sajes JuaI—s 134 PaN OID YUM Hed Joiqag YUM- sBuaay~y Nd J9ZHEN Ned OZ0Z/7ZZ/9
qunowy
aigeia 978y aqeI[Ig sanoH uondiuasag Aso8aje9 yaloig jeucissajoig a3eq

qml-Zp6 10-07 :# ased
(spidey puesp) uesiyrsipy jo J1YsIG Wiaysay,
O71 ‘saunqua, Ayieg
03/16/2021 Page 22 of 28

20-01947-jwb Doc #:447-1 Filed

Case

 

WID 40} UOeDU0IaI

¥C $0 BT

 

 

OS'ZIL OO'SZE €'0 pue ewwioy Old WED Sulpsesas yaasD YOOY pue YyssaH Yaqoy YUM [jeD 4ay1Q -s8uijaay~y dD d341ad SUYD OZ0Z/7Z/9
OS'7pL CO'SLP €'0 Sulu] asojD pus YIUOW pue Sajnpayos Dy YUM [}eD 4ayuiO-ssunsay og siaAy UeLG 0Z0Z/72/9
OS'LP 00'SZP TO @dOAul JuaLUCINba a1 asiu|ag YIM [Jed JayIO-sBujeayy yg saady uel 070Z/72/9
00'Sé oo'sSLy ZO SIAJVS Buipjaoid syunoase Jseowiod pue A} PaJIp a4 jaqy YUM |eD 49y1Q0 -sSujaayys Wg siaAy UeLg 0Z0Z/¥Z/9
OS LST 00°SZS £0 Sa[Npayos 10} Sujsoj> pud-yyUOW jo Sulu} :24 19]}04]U09 puke Jy YUM Bursa JOYIO - SBuUNBIW Nd J9ZUON [Ned OZ0Z/7z/9
OS @bT 00'SZb £0 ID 84} J0j Sjuauysn[pe YqLIga pue WED a1 gi YUM [ep Jayig-sduysew og siady uelig 070Z/72/9
anuaaas
OSZ9E 00°S7S L0 SuizenuuUe Sjuawaleys jeIoueUly 4/d PUB PUue|OH JegdoH 404 Jajjo asedaig suoljeiado ssauisng = Nd [®ZUAN [Ned OZ0Z/PZ/9
os'79Z o0o°Sszs s6 DAUD JOJ sjUDWAyels sjeoueUl $/d pue Jajjo asedaig suoijeiadg ssauisng = Nd [2ZUAN [Ned O707/¥Z/9
O0'OTZ 00°SZS v0 *JJ29 Jo BdUeApe Ul jesodoid s,e]]a}5 UO YOM suonesadg ssauisng = Nd JOZUAN [Ned 0707/¥Z/9
00°09 00°SéS eT O39 Add Pue psojpue] CoZeWE]ey YM dn-Mo}/o} [lela pue [Je9 ‘daig suoijesadg ssauisng = Nd [82H8N [Ned OZ07/¥7/9
OO'STE 00°Szs 90 SOIAIIS INN} BiNsUs O} BuljUld ssog YYM [ewe pue |jeD suo}jesedg ssauisng = Nd [®ZHAN IN@d 070Z/¥Z/9
00'OTZ 00°Szs v0 SAIS PSNUIUOD aiNsua 0} JOPUGA YON YUM [2D suonesado ssauisng Nd ZHAN [Ned OZ0Z/7Z/9
00'STT 00°SZS Z'0 BITIWIWOD SJOUPAID JO UGIJEWUIOJ a4 Sea] UYOS /M |1eD uOResIUlWpY ase) =O uewisued Wif 0707/7Z/9
0O°STT 00°SZS 70 SBNPOYIS WAOS JO SNJEYS UO SYD WoO. [!eLUa Jo MalAaY uOResUIUpYy asey = Of uewisued Wit 0Z07/7Z/9
OS LS 00'SLS TO JaAME] A{HIASINO? 0} JUSWAed yq-aud Bulpsedas Yaqesiyy 0} asuodsa|l pue frewy uoljeujsiulupy ase Of uewsuey wif OZ0Z/7Z/9
0¢°798 OO'SLE eZ SAjlJ UOIJEIO] [ENPIAIPU! WOlJ PYd SLOT palepyosuos ayeain uonejsiuupy asep dd) ad4lag SYD 0707/7Z/9
ose oo's/é To syuauwiAed Adydnuyueg-uou “sa Aoydnajueq Jo} jyoyno Suipsesas pen pewy uonesjsiunupy asep 29418g SYD OZ0Z/#7Z7/9
00'SZ Oo'SszE Z0 sjeuoissajoid Aoydnsyueg 03 sjuauasungsip jo ally ajeasD uonejsiuiwpy asea sd) 994194 SYD OZ70Z/7Z/9
o0'Sz 00'SZE Z0 sajnpayds TyOS puke Y4OS 40} Wea, Ajjieg 0} sjsanbai uOeWOjU; puas uonjessiunupy ase). dd) d2418g SUD 070Z/7Z/9
Oo Le 00'°SZE TO TVOS UO UONsanb JoyGapod Suipiesa. fewa PEN MalAaYy uoReysiuIWipy ase dD BIHBd SUUD 020Z/7Z/9
OS ZE o0'SZE TO PENM Wo4dj UOHeWOjU! 1O}pad jsanbay uonelsiuiupy ese) dD 918d SYD 0Z0Z/#7/9
Ajijua yoea Joy uonsanb
0S°29S 00'SZE ST yoea Sumoys ajlj alepdn pue WOS pue Y4IOS JO} paniaoas UONeWUJOJU; MarAay uonedjsiulupy ase dD aalad SHY) OZ07/#Z/9
sainpayos 10}
Os Ze 00°SLE To UOIEWJOJU! 10}SUIP Jo pueog Jsanbai 0} sualjas yey pue pjasuN Awy preuly uonessiuiwpy ase a1lad SUUD OZ0Z/7Z/9
OS’ LEZ OO'SLP sO Ud!]L30} OOZeWE]eY Ye BdAJaS BuO ysas 4 AL Pasig YUM Wed suoneiadg ssausng = yg ssaAy URLQ 0Z0Z/7Z/9
O00'O6T 00'SLY ro paiuap gulag YUN Oj ssaz0e 34 Ayiney adesOYs SyeO jeAOY YUM HED suoijeiadg ssauisng =o vq saady uelig 0Z0Z/7Z/9
spsojpue] ajddiy peoig pue ‘ujooury
OS 7Iv OO'SZE TT ‘DAUD ‘S,2]235 ‘puelyjoH YUM s}]29 40} UoHesedaid ul sisAjeue YYyCLIad Ping siskjeuy ssouisng = d3 Bad SUYD 0207/¥7/9
qunowy
aiqena 33ey BQeIIIg sinoH uondissag A103a3e> poafoig [euorssajolg ajeq

qmi-/p6 10-02 ‘# 3se9

(spidey pues) ueSiysiyy jo LISIG UaIsAaMy

371 ‘Ssaunqua, Ayieg
03/16/2021 Page 23 of 28

20-01947-jwb Doc #:447-1 Filed

Case

v7 40 GT

 

 

 

 

00°SOT oo'Szs ras) sugjd snuog ‘as jasunod pue Auedwod YUM s}fewy uonedjsiuiupy ase) Nd [@ZHAN [Ned 0Z0Z/SZ/9
OGLE OO'SLE To sa[npayds JOj pamo squnowe Sunsanbal jiewea wea} |eoueuy Ayieg puas uonesjsiulwpy asey sg) aad SUD OZ0Z/SZ/9
OS LE oo'SzE To sajnpayds 40} sayy ajdiynui Suiysanbai frewa winquaqui~, Ual{y puas uonejsiuupy ase) sq) adulad SUYD OZ0Z/SZ/9
00°SZ 00°SLE zZ'0 S@{NPayIs 104 su@pIsul JO sy] afiGUIOD uoHeysiuupy ase) — dD a2l3d SUYD 0707/SZ/9
Ayjesiuospaya
OODLE OO'SLE To UBIS OJ Suatjas Yue 40} JUdWINDOP JUdWa_IBY JaysueLy auiAA dn yas suoieiado ssauisng = 3) Bulag SUYD OZ0Z/$Z/9
00°S8Z 00'SLY 90 OJUl ejOs as dN-Mo|jOy pue sajqeAed jo mainay suoneiadg ssouisng =yq saaAy uelg 0707/SZ/9
OS tht 00°SZLP £0 JOPUaA 3901035 YUM |[eD suonesadg ssauisng = yg ssaAy uelig 0707Z/S7/9
00°S8Z O0'SLP 90 DIAIBS PANU!IUGD 34 SIOPUBA YUM IED suoneiadg ssauisng yg siady uelg 0707/SZ/9
uaijeinojeo
Os cy 00°SZE TT uaHeIOe WEO Bulpnjoul GTOZ-LTOZ 405 ayy Asoysiy jerueUYy oozeWeEjey pling sisAjeuy ssauisng = 3 924i8d SUYD 0Z0Z/SZ/9
OS ZL 00°S7S 60 sjuawisn(pe ewuojoid s, Auedwios Uo 40M UOLINqUIsig sisAjeuy ssauiIsng Nd JOZUON [Ned 07Z0Z/7Z/9
00°0TZ 00°Sszs vo SJEISUPUILY PLUIOF Oig 40} SPaBU SSNISIP 0} WPA} YSaID YOY YUM |/ED Jayig - sduneayy = Nd JPZHAN [Ned 0Z07/#Z/9
OS LST 00°SzS £0 sjelnueuly BW} O1d Ssnosip 0} UOPO se, YIM }1eD sisAjeuy ssauisng = Nd jOZHON [Ned 0702/7Z/9
49}JO assoy
OO'STT 00°SZS Z'0 supj[eys Huuqns 03 yued JO] aujpeap pue ssadoid ayes ai sean] UYOr /M {jeD sishjeuy ssauisng of URLUSURD WIT OZ0Z/7Z/9
00°0EZ 00°SLS v0 Jeo UopeyseW ssnosip 0} weal Dy M jje9 dn moyjo4 4ayjO-ssunesyy Or UBWISURD LUIf OZ0Z/PZ/9
OS ZLT 00'S4S €0 Sully aso] pus YyluOW pue ajnpayds Jeo Weal Dy Jaylo-ssujseyy = Of URWUSURD LUIf OZ0Z/¥Z/9
00°0EZ 00°SZs vo uopeyse wo. sudiysanb WyjD uO {ep sishjeuy ssouisng =f uBWsUed Wf 0Z07/7Z/9
WID 01
0S £87 oo's/E eT Jed JOld J9AO YIMOIZ Sajes ppe pue paseg jeniove aq 0 youAed Wey ajepdn sisAjeuy sseutsng = qd 018d SUUD OZ07/#7Z/9
OGLE OO'SLE TO WID 40) UoeWOjU jOsAed Jad 0} Wed} YH Ajeg 0} jlew3 siskjeuy ssauisng = 49 90418d SUUD OZOZ/7Z/9
00°SZ o00'SZE co uOpoyseY) JOj sisAjeue WRD ALL] BplAcdg sishjeuy ssouisng == dd BINBd SUYD OZOZ/PZ/9
OS LST 00°SZS £0 Supjueg pue syuauiAed cai (iy) astuag pue (18]}013U09) WL, YUM sep JOIGaq YUM- sBuneayy = Nd feZUON [Ned O70Z/¥Z/9
OS LST 00°S7S €0 Sajnpayas Jo} Buisop) pua-yjUOlW jo Bulwiy ‘ai Ja]jos]UOO pue Dy YUM Buss) Jayio - ssunsewy = Nd [@ZHON [Ned OZ0Z/7Z/9
ssulsojo pua-yjUOWW
00 0@P 00°S7S 30 pue sayin ‘suoinedunuWOd JOpUaA ‘Sajes :aJ JOGap YUM MaiAad jeuoljeiadO Jojgag YUM-ssunaayjy Nd JAZHAN Ned 0Z0Z/7Z/9
00'00€ O0'SLE z'0 suonduinsse Mau pue sjenyse Maina - Auediuoo UM [22 MOL yseo Ayieg Jolqag YUM-sBulaay_je dD) asad SUYD OZ0Z/7Z/9
00°08 00°SZb 30 Sa|NPSyos 94 1OIGSaq YM UOlssNosip puke [j/ed MO}} Yysed 401Ggaq YUM-sBuneey) =v siahy ueLg OZ0Z/77/9
00°S6 o0'°SZb Z'0 daid TOS 404 aulpauuiy Buisojo ¢ pue p poled a1 11 YUM [Jed JOIqed YUM -ssujsey) vg siahy ueLg 02027/7Z/9
papasu uojeuojul
00°S7Z 00°SLE 90 Sululewa. pue ‘auljpeap ‘sajnpayps jo snjeqs ssnasip OL PENM YUM FED —sjasuNoD YUM -sduNeay~) dD BI418d SYD OZ0Z/7Z/9
00°S8Z 00°SLb 9°0 SajNpayrs 21 (NM YUM le ss jasuNoD YUM-sBunee~) va ssady ueLg 0Z02/72/9
Sulu} asojo pua yuo
OS ZIT OO'SLE €'0 pue sajnpayos sulpsegas suaAy uelig pue URWISUeDd WIP JAZHAN [Ned YUM [Jed JaYIO -SBuNVeyWy dD aqulad SUUD OZ0Z/PZ/9
qunowy
aigemna ayey aqeyjig = sanoy uondissag AsoZa3e9 pafloig Jeuoissajosd ajeg

gnl-Z76T0-02 :# 8seD
(spidey pues) uediysiyy jo uIsIg Waysay
ITI ‘saunqua, Ayieg
03/16/2021 Page 24 of 28

20-01947-jwb Doc #:447-1 Filed

Case

 

v2 4002

 

 

oss 00°Szs TO Uopoyse] 0} UOHeoOTe JuaWSN{pe Yq Liga [eWay sishjeuy sseuisng = Nd JAZHON [Ned 0Z0Z/SZ/9
00°STT 00°SZS Z'0 Oful ID :34 UOPO sey] 0} eI pue syd ‘jned YUM UCIssnosiG sishjeuy ssauisng = Of uewsued tit 0Z07/SZ/9
OS LbZ 00'SZS ET SI4YD pue [Neg YUM WID 40} JseIs104 OZOZ [eISy JO MaIAaY sisAjeuy ssauisng = Of uewusuey wif 0Z0Z/S7Z/9
97/9 UO SIJeE> MaIASA 404 EAP]
OGLE oo'SZE TO PON pue YosiaH Uaqoy 0} aspiig juNODpeay WY pue EUI04 Odd OZOZ PUaS sisAjeuy ssauisng = d3 918d SUYD 0Z0Z/SZ/9
WID 40} etuJoj O1d OZ0Z ParepljosuoD
0S’ 28 0O'SZE eT pue jsed010j Wao Sulpsesoi ewuisued wif pue jaZYoN [Ned YUM []eD sisAjeuy ssauisng dd 348d SUYD O707Z/SZ/9
00°SZ OO'SLE z0 O}U! ID +84 UOpOIseYW 0} []e9 pue lif pue jned YUM UOIssNdsiq sisAjeuy ssauisng = dd B2418d SUD 0Z0Z/S7Z/9
00°0SZ O0'SLE oz OZOZ Ul YluoW YDea 0} ETOZ JeaA Jo pua Wodj aSpLg JuNOIpeay WED ping sishjeuy Sseuisng = 3 8248 SUUD 070Z/S7Z/9
suonduinsse
o0'0S7 oO'SLE ZT WB Jayj0 MaiAal pue ysedas0j josAed Mau YUM eULO$ O1g OZ0Z ID alepdn sisAjeuy ssauisng = dd ads18g SYD OZOZ/SZ/9
pasn
as le OOSLE TO Adojopoyyeu uo suoijeuridxa YUM Wea} UOpOyse|] 0} aspugq JUNO Ipeay Puss sisAjeuy ssouisng d> Bled SUUD 0702/SZ/9
00°0TZ 00°Szs vo AWAD Yseo puke suolesado Ma{Aas 0] JOIGap YM Buneaewi Ajieq Jo1gaq YUM - sBuneaI} Nd JAZHON [Ned 070Z/SZ/9
sasuadxea Aun pue ‘Mojp
00'OST 00°SZE vo YSBd BAIEINUIND “WYO “Isedas0j ssnosip - AUedWOd YUM j]}e9 MO] Ysed Ajied Jo1gaq YUM-ssunea~) dD 99418 SUYD 0Z0Z/SZ/9
OS LE 00°SLE TO sishjeue jeueuly OOZeWe|ey SuIpsedas [aZHEN [Ned YUM |e9 4aUIO-SBsuneay~! dD asad SYD 0Z07/SZ/9
BULIOJ Oig pue ‘a8piuq yJunospesy
o0o'SsZ 00'SZE z0 ‘sjuawjsn[pe ¥GLidd Bulpuedas uopoyseW Wo |fepOod ulIsnf YUM [ed JayiO -sBuyaa,) dd a2s18d SYD 070Z/SZ/9
0S'°L9€ 00°SZS L£0 psojpuel JEU YUM dn-Mo}jOj U9}LIM pue ed ‘daid suoneiadg ssauisng = Nd feZHAN [Ned 0Z0Z/S7/9
o0s'zs 00°SZS TO SLIYD YUM [je9 jeloueUly OOZeWE|ey JauiQ - s8ulae Nd JOZHAN [Ned 0Z0Z/STZ/9
00°SOT 00°SZS z0 suOHJeOsaU Psojpueq wif YUM ed suonesadg ssauisng = Nd JOZHAN [Ned 0Z0Z/SZ/9
60°SOT 00°SzS zo psojpue] puesjoH YUM flewa dn-mojjo4 suoneladg sssuisng = Nd {9ZUAN (Ned 0Z07/SZ/9
OS'LST 00°S7@s £0 Pso[pue] OOZeWe|EY JOJ OJut TY [EdU0IsIY MalAay suonejadg sseuisng = Nd JOZHEN [Ned 0Z07Z/SZ/9
OO'STE 00'Szs 90 "WUBI % JO} [AAR] Sales UO 9aUBE 0} PYd [EIIOISIY UO JOM suoneiadg ssauisng = Nd J@ZHON [Ned 0Z0Z/SZ/9
OS'L9E 00°SZS £0 PJoj]puej pueyjoH YUM [feo pue daig suonesadg sseuisng = Nd [9ZH98N [Ned 0702/S7/9
00°STT 00°S/S Z0 suofjenosau piojpue jo ayepdn ai jneg M |e suoneJedg sseuisng =r uewsuey Wit 0707/S2/9
saulysew 921 Jo durjjnd doys pue adisas ainyny cas
0$°292 00'Szs $0 sdniAg paeuoay jo yeuuenes pue Aig jO WIL g asiuag *yUojg UMeYS YUM [2D suoneiadg ssauisng == Nd JOZHAN [Ned 0Z0Z/SZ/9
00O'SOT 00°SzS ZO BAIS puemsoj-08 od siaquiid ssog YUM {eD suonessdo ssouisng Nd JeZPoN [ned 0702/Sz/9
OS'7LT 00°SLS £0 29 M [Je9 JelueUly Oj daid pue DD Mm jed JelUl sly Jaye UYOS m [2D JayIO - sBunaayw OO uewsued tit 0707/SZ/9
oS’ 70p 00°SZS £0 [ned pue pan ‘uyor ‘siaAme] S,aazWWOD YUM Busou jeltuy JayiO- sBuljasyy OF uewusued Luit 0Z07/SZ/9
OS L9€ 00°SZS £0 wif ‘PaN ‘uyor /m jed BayWIWED JOUpa5 JOYIO - SBURZZIAj «Nd J8ZHON [Ned 0Z0Z/SZ/9
qunowy
agents ayey afqeijig sanopy uondissag AioZaje9 Pafoig Jeuolssajoldg a3eg

qenl-Zy6 10-02 :# ase)
(spidey puesp) uedsiysiw jo IASIG WIaIsSaM
TI ‘saanqua, Ayieg
03/16/2021 Page 25 of 28

20-01947-jwb Doc #:447-1 Filed

Case

vcjotd

 

 

 

 

OO'STT 00°SZS z0 Pig asso Supers 40} Yd pesiAed pue Japuay /m [feo siy a1 UYor /M ep sishjeuy ssouisng or ueUsUed WIT 070Z/97/9
OS 2ZT 00'SésS £0 WID 49} 4/9 ET 84 Waqoy pue ined ‘yey ‘uYyor /m j[eD JayIO-sdujsapy Of uewsued wif 0Z07/9Z/9
Os'ZST 00°sS7@s £0 WID 405 4/9 €T 34 agoy pue wif Suey) ‘uYor /M [je JaYyIO - Suse) Nd J8ZHON [Ned 0707/97/9
OGLE 00'SLE TO Wid 40 ung jjosAed Aq uosiad Aq jjosAed 610z Jsanbay sishjeuy ssauisng = 43 Bd418d SYD 0Z0Z/9Z/9
OS Z8T OO'SLE s0 sjenjoe asuadxa Jausaqul/arqea/oisny Suilerap saiyyneg why Woy apy MalA[y sisAjeuy ssauisng =} ad4lad SUD 0Z0Z/9Z/9
O0'S/E O0'SZE OT sjenqoe € povad YUM sisAjeue Pq 103s ayepdy sishjeuy ssauisng = dd 32418d SUYD 0Z0Z/97/9
OGLE O0'SLE TO Wea] UOPOseYy 0} Aji} WED LT Puas sishjeuy ssouisng = dD a28d SUYD O7Z07/9T/9
09°97 00°SzS s0 JOULE JUSLU]SAAU! PU JO}GaP UUM 4SeI@JOj OZOZ JO MAIASY 40}Gaq YUM -ssulyaayi Nd JOZUAN [Ned 0Z0Z/9Z/9
oo'00€ OO'SZE Z0 suoijduunsse ewioj oid MalAal - []29 MO}} Ysed Ajieg JoIgag YUM-ssuysavji dD) d2418d SUD 070Z/9Z/9
OS L8b 00'SZE eT WID J0j Jse3340j WED Sulpsesas uopoyseW) YUM Hed JayiQ-ssunea dD a8 SUYD 0Z0Z/97Z/9
OS tbT 00°SLP £0 ID 40) a8piuq epyiga a4 uopeyseyy YUM I/D Jau1O - SBURGIIN = saaAy uelid 0202/92/9
OS ZST 00°SzS £0 dn-mojjo; jeuua psojpue] ujooun suoljesadg ssauisng = Nd J9ZUAN [Ned 0Z07/9Z/9
09292 o0'Szs s'0 qual Juadiad e& 0} aseaj ajeljoSauas 0] UOIssnosip pso|pue] ujooury suonjesadg ssauisng Nd [AZUON [Ned 0Z0Z/9Z/9
oo 0Iz 00°SszS vo spsojpue] Joj uolsuayxa uawiAed Aine Wo} YWeIG suoneiadg ssauisng Nd JPZUAN [Ned 020Z/9Z/9
OS LE OO'SLE To s]unosoe yUeQ paso)D BulpieBas aBueYoXa prewy uonesjsiuiwpy ase) = qd a9419d SUUD 0Z07/9Z/9
OS LE O0'SLE Lo Sa|NPSyUIs JO} UOIZELUIOJU! YUN S8es0js Sulpsesas Japulwal UlA|Sy puas uonessiuwupy ese sq 92419d SMUD 0207/9Z/9
saakojdwa Ayeg wo ysanbas
pue ‘ays apijaseys tuos Jay eS ‘ays Ayseg WiOs peojuMOp - sajnpaydS 104
os'Ze9 OO'SLE LT saiyod adueinsul ‘syuawaajze aaAojdwia ‘sasea] ‘s}oe1}U09 jo 351] ayejnWINIOW uonejsiuiupy ase > =, dD a0419d SUYD 0707/97Z/9
Ooze 0O'SLE TO SajNpayds 4OJ JEBA T UIYUM Ia] BAeY OYM S4TIIJJO Pue SIOPALIP Jo Yst{ ajiIdW0D uoHesjsiuipy ase) qd) 99418d SUY 070Z/9Z/9
00°sZ 00°SZE ZO SANPAYIS 404 $19]/jO1]UOD PUR 5,49 JBWIOj JO Ist} aIdWIOD uonejsiulupy ased dD asd SUYD 0707/97Z/9
OS ZIT OO'SZE £0 sjunoose yueg pasos jo 4sij ayidw0D uotjeujsiuiuipy ase 99413d SYD 0702/9Z/9
“‘panouias adejiods pue paysajuisip/pauealo
oo'ste 00°S7¢ 90 4a{009 >) 4a 0} JUBWaseUeW Ajjeg pue proj|pUel YIM SUDOM suoyesado ssauisng = Nd @ZH18N [Ned 070Z/9Z/9
suonesado Ajep
o00°0TZ 00°SZS v0 pue suonenoseu piojpuel “yseo :o4 Ajg WO} Si9YIO PUR WH] ‘Pan YYM spewy suoiesadg ssauisng = Nd J@ZUAN [Ned 070Z/9Z/9
yuawageuew Joiuas
OO'SPE O0°SLS 90 /M$379811U03 JUaUAOC|dWa Bulldxe SuipseBai uoser pue uyor ‘pan /M [}eD suonjesadg ssauisng or uewsueg Wit 070Z/9Z/9
sajnpayrs
OS'LZr 00°SZY 60 ai Ae; 0} sjeisueuy judy jos 0} Auessadau ApAIOe pue MO]j Ysed jo MaIAaY suoiesadg ssouisng = yg saaAy uelg 070Z/9Z/9
Ov LE 00'Ssze TO HEAPI] PEN WOdj ajl} PseI9sOIs aseal MAIADY sisAjeuy sseuisng = 3) 92418d SYD 0Z0Z/97/9
0S°789 00°Szs eT SHYD puke WIT YUM AND 404 1834 OZOZ MaIAay siskjeuy ssauisng = Nd J9ZHON Ned 0Z0Z/SZ/9
00°SOT 00°SzS z0 OJUJ JID -84 UOPOIseY) 0} |j/e9 Puke dla SLIYD ‘UeWSUeD LIT YUM UOIssnosiq sisAjeuy ssauisng = Nd J9ZHAN INEd 02027/SZ/9
junowy
aiqeiia aley aqeyjig sinoy uondiasag Modaje) paloig Jeucissajoig a1eq

QMIi-Ly6 10-02 :# 8Se)
(spidey puesp) uediysiw yo DLYSIG Wasa
371 ‘saunjqua, Ayieg
03/16/2021 Page 26 of 28

20-01947-jwb Doc #:447-1 Filed

Case

uoldo ssauaaigso}

v2 40 2Z

 

 

 

 

 

0s’z0r 00°SLS L0 YIM PZ JO 8 ASOOYD 0} P3du NOA USUM PUR SSBUDAIZIOJ ddd ai YOseasay sisAjeuy ssauisng =f ueLUSUed WIT 0Z0Z/62/9
isn
0O'STE 00°SZS 90 0] Suruiodai pue suoljesado puayaam jo ynsau e se Yysed Jajsue} :a4 UOISSNISIG uoersiujwupy 8se) Nd @ZHAN [Ned OZ0Z/6Z/9
0s°792 00°SZS s'0 NID JO Maina (eiul JOY sjeuojssajoid BulAjOAut jjed aud uonedysiuilupy ase) Nd J9ZHAN [Ned 0Z0Z/67Z/9
OO'SZE 00'SZE OT SaiNpayas 104 sayy Loddns jeuonppe azjuesso pue mainay uojjedsiuiupy ase) aoulad SUYD 070Z/67Z/9
00°O6T 00'SZP v0 SUOIJLIUNWUWOD JOPUDA aJ JOIGag YUM sHewa/syje> suoneiado ssauisng = yg siady uelig 070Z/6Z/9
OS @UT 00°S/P £0 Seino Ue diy a1 JO}qap YUM |[eD suoneiedg ssauisng vg ssaAy uelIg 0707/6Z/9
0S’ Z0r 00'SLS £0 quas ay Jey] SUONe|NBas ddd JO MAIASL ‘ddd UO [IeWa s,UYOr Jo MalAay suoneiado ssauisng =r ueLUSURd WI OZ0Z/8Z/9
OS LE 00°SLE TO sjeloueuyy payepljosuod pq Aseuluijaid UOpO se! JO |fepood uljsny puss sisAjeuy ssauisng = 3 asad SUYD 0707/82/9
OGLE 00°SZE TO WID 40j YoH}eI90] Aq sjenj2e Eq ay} UOpO se Jo |fepooy uNsnf puas sishjeuy ssouisng = 3 BIBd SHYD 070Z/8Z/9
Os Ze O0'SZE TO WIID 405 sjenueuy Gd-Ed Suipsedai weay 49019 YOY pue UOPOIse| 0} jewWy sisAjeuy ssauisng = dd B1138d SYD 0Z0Z/8Z/9
0S°t97 G0°SZS $0 Pso|puel Dy “Juad peap ‘s,T-) ‘saauejeq Yyseo ‘a1 Jo}qap YUM sew Jo1geq YUM -sBuRBeW Nd [9ZUAN Ned 0Z0Z/87/9
OS Z8T 00°SZE $0 Sajnpayps Jo} Suipaau sayy MaiAal 0} |OZHON [Ned YUM [ed Jauig-s8uneai = dd BINS SMYD 0Z0Z/8Z/9
OLE 00'SLE TO ep T3d a101s Buipsesas uopoyseyy JO jfepooy uljsn¢ YUM jeD Jayig-ssueew dD a41ad SUYD 0Z07/87/9
0st 00°SZS To p4sojypuej 5 YUM UOIssNosiq suonesadg sseuisng = Nd J@ZUAN [Ned 0Z0Z/8Z/9
09°45 00°SZS To JNO SAO PUL PJO[PUL] Dy 94 SHIELD JO MaIAZY suo}jesadg ssauisng =f uewusued WIf 070Z/8Z/9
OSLS 00°SLS to BdPIWWOI dy] M UOISSNISIP a4 [eEWa S,UYOr Jo MatAaY uonejsiuiupy ase oo UBLUSURD WI OZ0Z/8Z/9
0°97 00°S7S s0 Sa(Npayas JO} UONE WOU! BdJalg SUD YUM auoUd pue jew 4aY1O - SBUNBBIN Nd jPZUAN [Ned 0702/87/9
OO'STE 00°S7S 90 DON Pue spun} ddd :34 SeIM] UYOF 7B UBWISURD WIT YUM [[eD JaYyIO - SPUNZEI Nd JOZHAN [Ned 0Z07/8Z/9
00°STT 00°SLS z0 yoeq asuodsa. pue syejuos JusWACdua a1 pan WO] !eLWa Jo MaIAaY suoieiadg ssauisng =f ueUSUed WI OZ0Z/8Z/9
OS°LE 00°SLE TO Soll} TH JO UOIEIO} feZHAN [Neg pue JojyNe wl} pew suojjeiadQ ssauisng = d9 a2lad SUYD 0Z0Z/8Z/9
00°SvE 00'SLS 9'0 Way} YIM Sal jO MAaIADY "ULO] ddd UO [ieWa J3A0 03 0} Ned Pue UYOT /M {]eD JayIO-s8unaayy OF UueUISURD WIT OZ0Z/8Z/9
‘8LOZ-LT0Z 40} JUaJ Yseo ainqded ‘uoles0}e WED BAOW ‘asuadxa
OO'SLE 00°SLE OT ysaia1Ul ppe - syed puojpue] Jo} UOTeEI0] Aq sIsAjeue Pzq fedioysiy ayepdn sisAjeuy ssauisng = qd) aIlad SUD OZ0Z/8Z/9
OS°28T 00°SZE s0 SJPIDURUL payepijOsuod fq MalAaY sisAjeuy ssauisng = 49 92418 SUYD 0Z0Z/8Z/9
quawyedap
00'SZ 00°SZE v0 dy Auediwos wil uonewsojul sanbai pue ssaippe soUpa|so Joas1402 yYoieasay uoiyesysiuiwipy ase gD) 919d SUYD 0Z0Z/LZ/9
SUOISSNISIP Psojpue] JO} USI
0s'ZE6 00°SZE SZ yseo pue uaievo}/e WED Bulpnjoul suoijesoj |je 10} sajiy PEd [eWOysIYy dojaaaq sisAjeuy ssauisng = dd O’W18d SYD 0Z07/L7/9
00°SOT 00°SzS zo 494Ueg JUSLUISSAU! PUR jasUNMCD YUM UOISSNOSID WdV¥ sishjeuy ssauisng = Nd J8ZHON [Ned 0Z0Z/9Z/9
SjudUayze}is jeIsUeUl payefoid pue
0°89 00°SZS Et junospeay ‘szuawysn{pe eussoj Od SSNISIP 0} Y9BsD OY *g UOPO Ise YUM j[eD JauIO - S8UnBaA) = Nd [PZH98N Ned 0Z0Z/9Z/9
junowy
aigenia a7ey a1qQe]1g sanoy uondiosag AloZayze> yoafoig Jeuolssajoig aleg

 

qMl-27610-02 ‘# a5
(spidey pues) uesiysiw jo D121SIq Usd}sSaNy
TI ‘saunqua, Ayieg
03/16/2021 Page 27 of 28

20-01947-jwb Doc #:447-1 Filed

Case

¥Z JO EZ

 

 

 

 

00°SZ O00°SLE c0 PENM wWol SiojURJeNs asea] sanbay YOReIsIUIWpY ase) dD asad SUYD 0Z07/0E/9
OS LE OO'SLE TO uOHNpoid ajnpayos jo snyeys PENM Pues uoesysiullupy ase) dD dIWlad SUYD 0Z707/0E/9
09°28 00°SZS $0 (umeys °g 4eIA/}AUedWOD YIM [29 WEdS sisAjeuy ssauisng = Of uewsueg Wit 0Z0Z/0E/9
OS'LE OO'SZE TO [129 psolpue] JOJ jaZUEN [Ned Aq SuOIsIAS aI1y PYd COZeE]E MalAaY sisAjeuy ssauisng = dd BI19d SUYD OZ07/0€/9
OS LE OO'SZE TO yoda yseyy sajes Auep Mainay sisjeuy ssauisng = 42 90418d SUD 0Z0Z/0E/9
00°06T 00°SZY v0 WID Heap MalAay sishjeuy ssoulsng = si3Ay UeLg 0207/0E/9
OO'STE 00°SZS 90 NID 404 [pejuayeM UO JOM sisAjeuy ssoulsng = Nd [8ZUBN [Ned 0702/6Z/9
05292 oo's7zs S'0 WID ay2 Ul apnjou! 0} jepazem ayy ajepdn 0} yaalD yoy YUM |1eD sisAjeuy sseuisng == Nd JPZHON [Ned 0Z07/6Z/9
o0'SrE O0'SZS 90 [Ned pue sluy> YUM UOpeyseyy JO} sasuadxa jeulutsa} UO [Jed Jay OUY sisAjeuy ssauisng of uewsued wif 0707/62/9
uopeyseyy
OS’ 282 00'SLS s0 Aq paysanbai se asojo ye sjuawauinbas yseo 4ay}e80} Ind 0} wes} Dy Med sishjeuy ssauisng or uewsued wif 0Z07/62/9
09° 282 00°SzS s'0 uinj aged Jsalj “WD Yeup 21 Dy pue uopeyseiy AUedwo3 /m je) sisAjeuy ssouisng of uewsues wif 0707/67/9
OGLE oo'sze To NID pue jsesas0j WED Buipsesa. sjiewa Auedwiod mainay sisAjeuy ssauisng 49) 328d SUD 0702/6Z/9
OS ZE 00°SZE TO peIap WED Eq Suljsanbad saiyneD wi] 0} jlewa puss sisAjeuy ssauisng = dd add SUYD O707/67Z/9
OS'LE OO°SLE TO suolduinsse Jo} suojjeuejdxa ym O€/9 UO {/29 JO} Ayieg 03 Heap WED puas sishjeuy ssauisng = d3 BIldd SUYD OZ07/6Z/9
00°SZ 00°SZE Z'0 UOpOlsey 0} puas pue sjenjoe Wed pd alepdy sishjeuy ssauisng = d9 BIs9d SUYD 0Z0Z/6Z/9
OS'LE6 OO'SLE $7 uoljeso} Aq jse93940) PRd 3403S OZOZ NO yeaug sisAjeuy ssauisng = 3) a3418d SUD 0702/62/9
00°sz O0°SLE 70 sjsanbau eyep |AID JeuoNppe ssnosip 0} uOpo}sej JO fepood uNsny YUM |eD sisAjeuy sseuisng = dd add SUYD 0207/67/9
OO'SZE OO'SZE oT uopoyseyy 0} puas pue elep Ped a10is pd alepdny sisAjeuy ssauisng = d3) GN8d SUYD 070Z/62/9
OO'SZE O0°SZE oT JSEIBIOJ WYO EUOY Od TZOZ a}ea15 sisAjeuy ssouisng = asad SUYD 0707/67/93
OS ?TP OO'SLE TT HHEJ4S7EM WD MOIAGI OF URLUSURD Lut pue jaZ}eN [Ned YUM [jeD sisAjeuy ssauisng = d3) Bd SUYD 0Z0Z/6Z/9
0s°29S OO°SLE ST WID ul suonduunsse jepueUl MalAaY sishjeuy sseuisng = dd adlad SUYD 0Z07/6Z/9
S7Rd Psojpue] pue Zunsy jesse paxy ‘sajnpayos ‘aouewJojiad
OS LST oo'sz7s £0 34035 :aJ (tl,) SuUNoooy pue (uUMeYs) suoTesedg ‘(paN) O59 YUM Buneayy Jo1gaq YUM - ssuljeaAl Nd JOZUAN INE 0Z07/6Z/9
IdO>
00°SOT 00°S2S rau pue Sjsoa aJnd ‘suOHNquysip yoaya :a4 (diy) esiuaq 9g JaIYINeD WIE YUM |jeD JOIged YUM -sBuleaA Nd J8ZH9N [Ned 070Z/67Z/9
OS'CIT 00°SZE £0 sjenqpe ssnosip pue aauejeq yueq Malad - Jed MOY Ysed Ajieg Joiqed yuM-séunaay) =D B119d SUYD 0707/67Z/9
OS 7ZbT 00°SZY £0 [}29 Moly yseD 40198q YUM - ssulesayj yg siaAy URL 0707Z/6Z/9
OS 7bT 00'SsZP £0 1f25 49 Jogag YUM - sBuljeayy Vg siaAy uelig 070Z/62/9
OS 28T Q0°SLE s'0 Auedwoo pue uopoyseyy Yim [AID JO YeIpP MaIAaI 03 {ED JayIO - sdunea~y dD adldd SUYD 0Z07/6Z/9
00°SOT 00°S¢S c0 HEAPH PON O39 AAG PUe Psojpue| eyjais YUM sHewy suonesadg ssauisng = Nd JOZUAN [Ned 0Z0Z/67/9
0s°792 00'S¢s $0 UJ BININy ssndsip 0} psojpue] Buisueq seq wWid.y [2D suoijesadg ssauisng = Nd [8ZU9N IN2d 0707/67/9
00'0€Z OO'SLS v0 aseaj Dy a4 SudAMe] pue Waqoy Auedwo> Mm jjeD suotjeuadg ssauisng of uewsued Wif 0Z0Z/6Z/9
oo'0Tz 00°Szs v0 ase] D4 JO UOlssnasiq sisAjeuy ssauisng = Nd J8ZUON (Ned 0207/62/9
qyunowy
ayaema ayey VqeYig sanoH uondioseq Aio8ajze9 Paloig jeuoissajoidg a3eq

qm[-Lp610-02 ‘# 3529
(spidey pueip) uedyoiw jo JLYsSIq Wasa
371 ‘saanqua, Ayieg
03/16/2021 Page 28 of 28

20-01947-jwb Doc #:447-1 Filed

Case

peso ve

 

 

 

 

0S°ZE0'6rT SSTE jeI0L
0o';OTZ 00°S7S v0 WID Ul UOISN/IU! JOJ JSeIBIO} WIRD 194 SEWN MdIASY sisAjeuy ssoulsng = Nd J8ZUBN [Ned 0Z0Z/0E/9
0S'Z0Y 00°SZS L0 (uneys pue xJeW ‘pan )Auedwuod pue uopeysey,y YUM WID JO Mandy sisAjeuy ssauisng =f uewsued wif 070Z/0€/9
00°SvE 00'szs 90 yseo910j WED Dy pue 4g YIM 129 4310 - sBuljaayy OOF uewsued wif 0Z0Z/0€/9
00'09r 00'SLS g'0 ssacoid ajes jo snzeys a1 UYyOr pue pay ‘uaqoy /mjjeD sisAjeuy ssauisng or UBWSUBD LUI 0Z0Z/0E/9
OS LE OO'SZE To *yenso0e snuog QZ0Z UO s}YysNOY, Suipsedas JusWaseuew Ayieg jlewy sisAjeuy ssauisng = dD) a2ulad SUYD 0Z07/0E/9
quad
OGLE 00'SLE TO TCO pue “WED Ed ‘snUOg 0707 Sulpseses suoysanb wid uCpoysew 0} puodsay sishjeuy ssauisng = dd) 39418 SUYD 070Z/0€/9
Os Ze OO'sZe TO uOpojse|j 0} puas pue S]jNsai P_d S1UO{ UO YS] [2OUOIsIY MalAaY sisAjeuy sseuisng dd 30119d SUYD 0Z0Z/0E/9
OS'LE O0'SZE TO SyNsai PEd fesOys!Y B1U0] UO Ysij ysanbay sisAjeuy ssauisng = dd aI419g SYD OZ0Z/0E/S
o00°sZ OO'SLE z’0 WD 405 TZ0Z Jo BuluUIZaq pue 0707 Jo pua Uaamjaq JuNODpeay WED ayQUOIeY sishjeuy ssauisng =) a2418d SUYD 0Z07/0E/9
000s 00°SZE eT YAP WID UO yoRGpaaj ssndsip 03 Ajjeg pue UOpPOyse] YUM [ed sishjeuy sseuisng = dd BINA SYD 0707/0E/9
00°SZ 00'SZE Z'0 WID ul suonduinsse wg Sulpiedai sjlewia jeuOlppe mainay sisAjeuy ssouisng = dd B0418g SYD 0Z0Z/0E/9
0S°792 00°Szs s'0 S4BIJOS YABB YUO[G UMEYS YUM YSEIAIOJ WYO MalrAoy J01q9q YWM- s8ulaa~y Nd |@ZH28N [Ned 0Z027/0€/9
OO'STE 00°S7S 90 yseoasO} WED Sulpsesai wip pue sisyd ‘Ajjeg YUM [ed JayIO - SBUNBBI Nd J8ZHON [Ned 0Z0Z/0E/9
00°SOT 00°S2S z0 1ISINYIEd YUM Saxe} BuIPUesINO Jo UOISSNISIQ. ——«JOIGaq YUM-sBUNDaI «Nd J@2H98N [Ned 0Z0Z/0E/9
speiueuy Aeiyy JO BUILUI ‘UMOP}NYs UL-auIp jenuajod
OO'STE 00'S7S 90 ‘sjuawiAed adiAias pooj UOPs0y ‘aduejeg Yysed Bujusaou0d JOIgap YUM Buljeayy Jojgag YUM -ssunaay~y Nd J8ZHAaN [Neg 0Z0Z/0E/9
00°S72Z ao'sZe 90 S][Nsau sajes ‘aauejeq yueq ‘pasaqua spenqoe ssnasip - yea MOL Yser Ajieq 40199q YUM - SBuljaayy d? 92418d SUYD 0Z07Z/0E/9
OS @vT 00°SL¥ £0 129 4D Joygaq YUM -ssunss~) vg siady uelig 0Z0Z/0€/9
O0'SL 0O'SZE Z0 ssouLed [Say YUM jes Ayojonposjuy Jd9YIO -sBuns.IAW dD 418d SYD 0Z0Z/0E/9
00°S7Z OO0'SZE 90 yseI9J0j WBD Suipsesas uewisued wif pue jazHaN (ned ‘Ajjseg YUM [eD JaylO -ssuneay dD 20418d SHY 0Z07/0E/9
00°06T 00°SLY v0 V4 FauIWWOD YHM [12D JaYyIO-sdunesyy vg siaAy ueldg 0207/0€/9
09°L9E 00°SZS £0 psojpuey ajddiy peosg YM jlewa dn-mojjoy 3g [Jed ‘daid suoneiedg ssouisng = Nd l@Z2H98N [Ned 0Z0Z/0E/9
o00°STE 00°SZS 90 psojpue] WO4Jeq 40} sishjeue pue sifewy suonesedg ssauisng = Nd 18ZU8N [Neg 0Z0Z/0E/9
os 49€ 00'Szs L0 “Td Jeah € COZEWE}ey Sulpuss pue Buisiaas ‘Bumairay suonesadg ssaulsng = Nd JeZUON [Neg OZOZ/0E/9
O0'OTZ 00'SzS v0 “‘Buluily pue syuawAed juau Aine cau Ag YUM sew suoieiadg ssauisng Nd J8ZUAN [Neg 0Z0Z/0E/9
OS'ZLT 00°SZS £0 SusULeY JsJayluy M ed UOI}INposYY JayiQ- sBuyaay) Or uewsuey wit 0Z70Z/0€/9
00°SOT 00°SZS Z'0 W4D0N YUM |e uolesjsiuiupy ase) Nd f2ZUEN {Neg 0Z0Z/0E/9
OS LST 00’°szs £0 JIeUa O.14U PUe DDN 410j UO!}eI0] Jo sy] Bulonpoig uoljessiulupy ase Nd }8ZH8N [Ned 0Z0Z/0E/9
OSZE OO'SZE te dulwul} asoj9 pua yjUOWW Gg pue sajnpays jo Suiwiyn Surpsesas PENM O} jlewy uoljesjsiuiupy ase. gD 33419 SUYD OZ07/0E/9
qunowy
agenia ayey s1qeI]Ig sunoy uondiuosag A039} pafoig Jeuoissajoig ajeg

qmi- 2610-07 :# aseD
(spidey pues) uesiysiyy jo 291381 Wasa
DTI ‘saanqua, Ayieg
